 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of January 18, 2017
(the “Effective Date”), is entered into by and among FIGHT TIME PROMOTIONS, LLC,
a Florida limited liability company (“Seller”), Karla Guadamuz-Davis, an
individual and resident of the State of Florida (the “Selling Member”), and
ALLIANCE MMA, INC., a Delaware corporation (“Buyer”).

 

WHEREAS, Seller is engaged in promoting and conducting mixed martial arts events
at various venues under the “Fight Time Promotions” brand (the “Business”); and

 

WHEREAS, the Selling Member owns all of the issued and outstanding equity
interests of Seller; and

 

WHEREAS, the Selling Member and the Seller wish to provide for the sale of
substantially all of the assets and property rights now owned and held by the
Seller that are used or usable in the Business to the Buyer on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1           Definitions. The following terms have the following meanings when
used herein:

 

“Accounts Receivable” has the meaning set forth in Section 2.1(b).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation that is pending by or before any Governmental Authority.

 

“Affiliate” shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For purposes of this definition, the terms “control,”
“controlled by” and “under common control with” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person and, in the case of an entity, shall
require (i) in the case of a corporate entity, direct or indirect ownership of
at least a majority of the securities having the right to vote for the election
of directors, and (ii) in the case of a non-corporate entity, direct or indirect
ownership of at least a majority of the equity interests with the power to
direct the management and policies of such non-corporate entity.

 

“Agreement” means this Asset Purchase Agreement, including all Schedules and
Exhibits hereto, as it may be amended from time to time in accordance with its
terms.

 

 

 

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit A.

 

“Assumed Contracts” has the meaning set forth in Section 2.1(d).

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Bill of Sale, Conveyance and Assignment” means the Bill of Sale, Conveyance and
Assignment in substantially the form attached hereto as Exhibit B.

 

“Business” means the business of promoting, sponsoring and otherwise
commercializing mixed martial arts events including live, televised and
pay-per-view events and the commercial exploitation of related products and
services at such events.

 

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 

“Business Employees” has the meaning set forth in Section 5.17.

 

“Buyer” has the meaning set forth in the preamble hereto.

 

“Claim” has the meaning set forth in Section 10.4.

 

“Claim Notice” has the meaning set forth in Section 10.4.

 

“Claimed Amount” has the meaning set forth in Section 10.4.

 

“Closing” means the closing of the purchase and sale of the Purchased Assets
contemplated by this Agreement.

 

“Closing Date” means the date set forth in Section 4.1.

 

“Code” has the meaning set forth in Section 3.4.

 

“Collateral Sources” has the meaning set forth in Section 10.5(c).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the common stock of Buyer $0.001 par value per share.

 

“Confidential Information” has the meaning set forth in Section 12.3.

 

“Employee Plan” has the meaning set forth in Section 5.16.

 

 2 

 

 

“Encumbrance” shall mean any interest, consensual or otherwise, in property,
whether real, personal or mixed property or assets, tangible or intangible,
securing an obligation owed to, or a claim by a third Person, or otherwise
evidencing an interest of a Person other than the owner of the property, whether
such interest is based on common law, statute or contract, and including, but
not limited to, any security interest, security title or lien arising from a
mortgage, recordation of abstract of judgment, deed of trust, deed to secure
debt, encumbrance, restriction, charge, covenant, claim, exception,
encroachment, easement, right of way, license, permit, pledge, conditional sale,
option trust (constructive or otherwise) or trust receipt or a lease,
consignment or bailment for security purposes and other title exceptions and
encumbrances affecting the property.

 

“Equipment” has the meaning set forth in Section 2.1(c).

 

“Escrow Agent” means Mazzeo Song P.C.

 

“Escrowed Shares” has the meaning set forth in Section 3.3(b).

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Executive Employment Agreement” means the Executive Employment Agreement
entered into by and between Buyer the Selling Member in substantially the form
attached hereto as Exhibit C.

 

“Fighter Contract” has the meaning set forth in Section 5.21.

 

“Final Purchase Price Allocation” has the meaning set forth in Section 3.4.

 

“Gross Profit” has the meaning set forth in Section 3.2.

 

“Governmental Authority” means any government or governmental or regulatory,
judicial or administrative, body thereof, or political subdivision thereof,
whether foreign, federal, state, national, supranational or local, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private).

 

“Indemnified Person” has the meaning set forth in Section 10.3(a).

 

“Indemnifying Person” has the meaning set forth in Section 10.3(a).

 

“Intellectual Property Rights” means all intellectual property and other
proprietary rights, protected or protectable, under the laws of the United
States or any political subdivision thereof, including, without limitation
(i) copyrights (including but not limited to all copyrights in Seller’s MMA
event video library and fighter photographs and other copyrighted works);
(ii) all computer software, trade secrets and market and other data, inventions,
discoveries, devices, processes, designs, techniques, ideas, know-how and other
proprietary information, whether or not reduced to practice, and rights to limit
the use or disclosure of any of the foregoing by any Person; (iii) all domestic
and foreign patents and the registrations, applications, renewals, extensions,
divisional applications and continuations (in whole or in part) thereof; and
(iv) and all rights and causes of action for infringement, misappropriation,
misuse, dilution or unfair trade practices associated with (i) through
(iii) above. For purposes of clarification, Intellectual Property Rights shall
not include any trade names, trade dress, trademarks, service marks, logos,
brand names and other identifiers together with all goodwill associated
therewith which are licensed by Seller to Buyer pursuant to the Trademark
License Agreement.

 

 3 

 

 

“Intellectual Property Transfer Agreement” means the Intellectual Property
Transfer Agreement in substantially the form attached hereto as Exhibit D.

 

“Inventory” has the meaning set forth in Section 2.1(h).

 

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation (including rules of any self-regulatory organization).

 

“Liability” has the meaning set forth in Section 2.3.

 

“Losses” has the meaning set forth in Section 10.4.

 

“Make Good Escrow Agreement” means the Make Good Escrow Agreement in
substantially the form attached hereto as Exhibit E.

 

“Make Good” has the meaning set forth in Section 3.2.

 

“Most Recent Financial Statements” has the meaning set forth in Section 5.14.

 

“Non-Competition and Non-Solicitation Agreement” means that certain
Non-Competition and Non-Solicitation Agreement in substantially the form
attached hereto as Exhibit F.

 

“Order” shall mean any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court or other Governmental Authority; or (b)
agreement with any Governmental Authority entered into in connection with any
Proceeding.

 

“Other Agreements” means, collectively, the Assignment and Assumption Agreement,
the Bill of Sale, Conveyance and Assignment, the Intellectual Property Transfer
Agreement, the Non-Competition and Non-Solicitation Agreement, the Make Good
Escrow Agreement, and the Trademark License Agreement.

 

“Permits” means all material permits, licenses, franchises and other
authorizations of any Governmental Authority possessed by or granted to Seller
in connection with the Business.

 

 4 

 

 

“Permitted Encumbrances” means (i) Encumbrances set forth on Schedule 2.1, (ii)
the Assumed Liabilities and any Encumbrances securing the same, (iii) any
Encumbrance in favor of a Person claiming by or through Buyer, (iv) any
Encumbrance which will be released at Closing, and (v) the lien for ad valorem
taxes not yet due or payable.

 

“Person” means any individual, corporation, partnership, limited partnership,
joint venture, limited liability company, trust or unincorporated organization,
governmental entity, government or any agency or political subdivision thereof.

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Share Price” means $4.50 per share of Common Stock.

 

“Target Gross Profit Notice” has the meaning set forth in Section 3.2(b).

 

“Trademark License Agreement” means that certain Trademark License Agreement in
substantially the form attached hereto as Exhibit G.

 

“Taxes” shall mean all taxes, charges, fees, duties, levies or other
assessments, including, without limitation, income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, goods and services,
license, payroll, unemployment, environmental, customs duties, capital stock,
disability, stamp, leasing, lease, user, transfer, fuel, excess profits,
occupational and interest equalization, windfall profits, severance and
employees’ income withholding, social security and similar employment taxes or
any other taxes imposed by the United States or any other foreign country or by
any state, municipality, subdivision or instrumentality of the Unites States or
of any other foreign country or by any other tax authority, including all
applicable penalties and interest, and such term shall include any interest,
penalties or additions to tax attributable to such taxes.

 

“Third Party Claim” has the meaning set forth in Section 10.3(a).

 

“Third-Party Claim Notice” has the meaning set forth in Section 10.3(a).

 

“Transferred Intellectual Property” has the meaning set forth in Section 2.1(k).

 

 5 

 

 

“Unaudited Financial Statements” has the meaning set forth in Section 5.14.

 

“U.S. GAAP” means U.S. Generally Accepted Accounting Principles.

 

“1060 Forms” has the meaning set forth in Section 3.4.

 

“2017 Guaranteed Gross Profit” has the meaning set forth in Section 3.2.

 

ARTICLE 2

PURCHASE AND SALE

 

2.1           Agreements to Purchase and Sell. Subject to the terms and
conditions contained herein, at the Closing, Seller shall sell, transfer,
convey, assign and deliver to Buyer, and Buyer shall purchase and accept from
Seller, free and clear from all Encumbrances (except the Permitted
Encumbrances), all of Seller’s right, title and interest in and to all of the
properties, assets, and other rights of every kind and nature, whether tangible
or intangible, real or personal, owned, leased, licensed or otherwise held by
Seller as of the Closing, in each case to the extent primarily relating to or
used in the Business regardless of where such assets are located (collectively,
the “Purchased Assets”), including but not limited to the following:

 

(a)          all cash;

 

(b)          all accounts receivable, notes and notes receivable and other
receivables (whether or not billed) relating to the Business (collectively, the
“Accounts Receivable”);

 

(c)          all lighting, trusses, machinery, tools, spare parts, vehicles,
furniture, fixtures, fighter cages and other equipment and other tangible
personal property (excluding Inventory) of the Business (collectively, the
“Equipment”), including such Equipment identified on Schedule 2.1(c), and all
transferrable warranties and guarantees, if any, express or implied, existing
for the benefit of Seller in connection with the Equipment;

 

(d)          all contracts and agreements of Seller including, without
limitation, leases, licenses, sponsorship agreements, agreements with fighters
and managers, employment agreements, non-competition and non-solicitation
agreements, agreements with event venues, open quotations and bids from or to
Seller’s suppliers, customers or potential customers, and other agreements,
whether oral or written, relating to or used in the Business, including those
identified on Schedule 2.1(d) (collectively, the “Assumed Contracts”);

 

(e)          all rights under the all leases and subleases of real property
relating to or used in the Business and listed on Schedule 2.1(e) (“Real Estate
Leases”);

 

(f)          all deposits, prepayments and prepaid expenses or other similar
current assets used in the Business;

 

 6 

 

 

(g)          all transferable approvals, authorizations, certifications,
consents, variances, permissions, licenses and Permits to or from, or filings,
notices or recordings to or with, any Governmental Authority used in the
Business;

 

(h)          all inventory, including all raw materials, work-in-process,
finished goods, packaging materials, office supplies, maintenance supplies,
spare parts and similar items used or intended for use in connection with the
Business (“Inventory”);

 

(i)           all leasehold improvements constructed by Seller or provided by
landlords for Seller, subject to the rights and obligations under the Real
Estate Leases;

 

(j)           all sales and marketing information, including all customer
records and sales history with respect to customers (including invoices), sales
and marketing records, price lists, documents, correspondence, studies, reports,
and all other books, ledgers, files, and records of every kind, tangible data,
customer lists (including appropriate contact information), vendor and supplier
lists, service provider lists, promotional literature and advertising materials,
catalogs, data books and records, of the Seller, relating to the Business;

 

(k)          all Intellectual Property Rights related to the Business, including
the goodwill of the business related thereto (collectively, the “Transferred
Intellectual Property”);

 

(l)           all records, reports and information files of Seller relating to
the Business (including business development and development history files);

 

(m)         all claims, warranties, guarantees, refunds, causes of action,
defenses, counterclaims, rights of recovery, rights of set-off and rights of
recoupment of every kind and nature (including rights to insurance proceeds)
related to the Business, received after the Closing Date with respect to damage,
non-conformance of or loss to the Purchased Assets, except for any of the
foregoing to the extent they arise under the Excluded Assets;

 

(n)          to the extent transferable, all telephone and facsimile numbers and
Internet domain addresses, in each case related to the Purchased Assets,
including, without limitation, those described on Schedule 2.1 (n);

 

(o)          all other assets used in connection with the Business and not
retained by Seller pursuant to Section 2.2.

 

2.2           Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, Seller shall not sell, transfer or assign, and Buyer shall not
purchase or otherwise acquire, the following assets of Seller (such assets being
collectively referred to hereinafter as the “Excluded Assets”):

 

 7 

 

 

(a)          all rights of Seller arising under this Agreement, the Other
Agreements or from the consummation of the transactions contemplated hereby or
thereby;

 

(b)          all corporate minute books, stock records and Tax returns
(including all work papers relating to such Tax returns) of Seller and such
other similar corporate books and records of Seller as may exist on the Closing
Date;

 

(c)          all claims and rights to refunds of Taxes paid by or on behalf of
Seller;

 

(d)          all assets of any employee benefit plan, arrangement, or program
maintained or contributed to by Seller;

 

(e)          all licenses and approvals of any Governmental Authority related to
the Business that are personal to Seller and non-transferrable;

 

(f)          all employee, personnel and other records that Seller is required
by Law to retain in its possession;

 

(g)          all capital stock held in treasury;

 

(h)          notes receivable from employees or shareholders of Seller; and

 

(i)           the items set forth on Schedule 2.2.

 

2.3           Liabilities of Seller; Assumed Liabilities. Buyer is not assuming
and shall not be held responsible for nor shall be required to assume or be
obligated to pay, discharge or perform, any debts, taxes, adverse claims,
obligations or liabilities of Seller of any kind or nature or at any time
existing or asserted, whether fixed, contingent or otherwise, whether in
connection with the Purchased Assets, the Business or otherwise and whether
arising before or after the consummation of the transactions contemplated by
this Agreement, or bear any cost or charge with respect thereto, including
without limitation, any accounts or notes payable, Taxes, warranty or personal
injury claims accrued prior to the Closing, commissions, union contracts,
unemployment contracts, profit sharing, retirement, pension, bonus,
hospitalization, vacation or other employee benefits or any employment or
old-age benefits relating to the employees of Seller. Notwithstanding the
foregoing, on the Closing Date, Buyer shall assume and agrees to timely pay,
perform and discharge the following Liabilities of Seller (collectively referred
to as the “Assumed Liabilities”):

 

(a)          all Liabilities and all obligations arising after the Closing Date
under the Assumed Contracts, other than any Liability arising out of or relating
to a breach of any Assigned Contract that occurred prior to the Closing Date;
and

 

(b)          all Liabilities or other claims related to the Business, that arise
from acts performed by Buyer after the Closing Date or that arise from ownership
and operation of the Purchased Assets and Business after the Closing Date.

 

 8 

 

 

For purposes of this Agreement, “Liability” means any debt, obligation, duty or
liability of any nature (including unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with U.S. GAAP and regardless of whether such debt,
obligation, duty or liability is immediately due and payable.

 

2.4           Procedures for Purchased Assets not Transferable. If any property
or other rights included in the Purchased Assets are not assignable or
transferable either by virtue of the provisions thereof or under applicable law
without the consent of some third party or parties, Seller shall use its
commercially reasonable efforts to obtain such consents after the execution of
this Agreement, but prior to the Closing, and Buyer shall use its commercially
reasonable efforts to assist in that endeavor. If any such consent cannot be
obtained prior to the Closing and the Closing occurs, this Agreement, the Other
Agreements and the related instruments of transfer shall not constitute an
assignment or transfer of the Purchased Asset regarding which such consent was
not obtained and Buyer shall not assume Seller’s obligations with respect to
such Purchased Asset, but Seller shall use its commercially reasonable efforts
to obtain such consent as soon as reasonably possible after the Closing or
otherwise obtain for Buyer the practical benefit of such property or rights and
Buyer shall use its commercially reasonable efforts to assist in that endeavor.
For purposes of this Section 2.4 only and not for the purposes of the rest of
this Agreement, commercially reasonable efforts shall not include any
requirement of either party to expend money, commence any litigation or offer or
grant any accommodation (financial or otherwise) to any third party.

 

ARTICLE 3

PURCHASE PRICE

 

3.1           Purchase Price. The purchase price (“Purchase Price”) for the
Purchased Assets shall be Four Hundred and Twenty Thousand and no/100 dollars
($420,000.00), subject to the Make Good adjustment pursuant to Section 3.2.

 

3.2          Make Good Adjustments.

 

(a)          The Selling Member agrees that in the event that the Gross Profit
attributable to the Business and the Purchased Assets and included in earnings
before income taxes in Buyer’s Annual Report on Form 10-K for the fiscal year
ending December 31, 2017, as filed with the Commission, is less than $60,000
(the “2017 Guaranteed Gross Profit”), shares of Common Stock representing 30% of
the Purchase Price set forth in Section 3.1 above and placed in escrow in
accordance with the Make Good Escrow Agreement will be cancelled and returned to
treasury. As used in this Agreement and the Other Agreements, “Gross Profit”
means total revenue minus the cost of revenue as determined by US GAAP,
consistently applied. For purposes of clarification all employee salaries and
related expenses incident to the Business shall be included in the cost of
revenue for purposes of determining Gross Profit.

 

 9 

 

 

(b)          2017 Guaranteed Gross Profit will be determined by Buyer and
confirmed by Buyer’s independent auditors 45 days prior to the date Buyer’s
Annual Report on Form 10-K for the fiscal year ending December 31, 2017 is filed
with the Commission. The methodology (including allocations of corporate revenue
and expenses to the Purchased Assets and the Business) for determining 2017
Guaranteed Gross Profit will be consistently applied by Buyer to each of the
regional MMA promotions acquired by Buyer. Seller will have 10 days after
receipt of Buyer’s determination of 2017 Guaranteed Gross Profit (which will
include the methodology applied by buyer for computing 2017 Guaranteed Gross
Profit) (the “Target Gross Profit Notice”) to provide written detailed
objections to Buyer and Buyer’s independent auditors to Buyer’s determination of
2017 Guaranteed Gross Profit. Absent manifest error on behalf of Buyer, Buyer’s
determination of 2017 Guaranteed Gross Profit shall be binding upon Seller.

 

(c)          Cancellation of any Common Stock pursuant to this Section 3.2 shall
be deemed adjustments to the Purchase Price.

 

3.3           Payment of Purchase Price. The Purchase Price shall be paid at the
Closing by delivery:

 

(a)          to Seller of Eighty Four Thousand and no/100 dollars ($84,000.00)
in cash.

 

(b)          subject to Section 3.3(c) below, to Seller of the number of shares
of Common Stock (rounded to the nearest whole number) equal to Three Hundred and
Thirty-Six Thousand and no/100 dollars ($336,000.00) divided by the Share Price.

 

(c)          to the Escrow Agent, pursuant to the terms of the Make Good Escrow
Agreement, from the Common Stock deliverable under Section 3.3(b) above, a
number of shares of Common Stock equal to 30% of the number of shares of Common
Stock (rounded to the nearest whole number) equal to the Purchase Price divided
by the Share Price (such shares the “Escrowed Shares”).

 

3.4           Allocation of Purchase Price. The Purchase Price shall be
allocated among the Purchased Assets and the Assumed Liabilities in accordance
with Schedule 3.4 (the “Final Purchase Price Allocation”), which has been
prepared in accordance with the rules under Section 1060 of the Internal Revenue
Code of 1986, as amended (the “Code”). To the extent the Purchase Price is
adjusted under Section 3.2, the parties shall adjust the Final Purchase Price
Allocation consistent with Schedule 3.4 and the rules under Section 1060 of the
Code to reflect such adjustment to the Purchase Price. The parties recognize
that the Purchase Price does not include Buyer’s acquisition expenses and that
Buyer will allocate such expenses appropriately. The parties agree to act in
accordance with the computations and allocations contained in the Final Purchase
Price Allocation in any relevant Tax returns or filings (including any forms or
reports required to be filed pursuant to Section 1060 of the Code or any
provisions of local, state and foreign law (“1060 Forms”)), and to cooperate in
the preparation of any 1060 Forms and to file such 1060 Forms in the manner
required by applicable law. Neither Buyer nor Seller shall take any position
(whether in audits, Tax returns, or otherwise) that is inconsistent with the
Final Purchase Price Allocation unless required to do so by applicable law.

 

 10 

 

 

ARTICLE 4

CLOSING

 

4.1           Closing Date. The Closing shall take place at a place and location
to be agreed upon between Buyer and Seller, subject to the satisfaction or
waiver of each of the conditions set forth in Article 8 (such date, the “Closing
Date”).

 

4.2           Transactions at Closing. At the Closing, subject to the terms and
conditions hereof:

 

(a)          Transfer of Purchased Assets and Seller’s Closing Deliveries.
Seller shall transfer and convey or cause to be transferred and conveyed to
Buyer all of the Purchased Assets and Seller and Buyer shall execute and Seller
shall deliver to Buyer each of the Other Agreements and such other good and
sufficient instruments of transfer and conveyance as shall be necessary to vest
in Buyer title to all of the Purchased Assets or as shall be reasonably
requested by the Buyer. The Seller shall also deliver to Buyer the Seller
Officer’s Certificate required by Section 8.2(b) and all other documents
required to be delivered by Seller at Closing pursuant hereto.

 

(b)          Payment of Purchase Price, Assumption of Assumed Liabilities and
Buyer’s Closing Deliveries. In consideration for the transfer of the Purchased
Assets and other transactions contemplated hereby Buyer shall deliver the
Purchase Price to the Seller and shall execute and deliver to Seller the Bill of
Sale, Conveyance and Assignment and the Assignment and Assumption Agreement,
whereby Buyer assumes the Assumed Liabilities, and each of the Other Agreements,
as well as the Buyer Officer’s Certificate required by Section 8.1(b) and all
other documents required to be delivered by Buyer at Closing pursuant hereto or
as shall be reasonably requested by Seller.

 

(c)          Notification of transfer of Purchased Assets. At or before the
Closing, Seller will notify all parties to the contracts specified on
Schedule 5.7 hereto of the transfer of the Purchased Assets to Buyer and provide
copies of such notices to Buyer.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE SELLING MEMBER

 

Seller and the Selling Member, jointly and severally, represent and warrant to
Buyer as follows:

 

 11 

 

 

5.1           Organization. Seller is a corporation duly organized and validly
existing in good standing under the laws of the State of Florida, duly qualified
to transact business as a foreign entity in such jurisdictions where the nature
of its Business makes such qualification necessary, except as to jurisdictions
where the failure to qualify would not reasonably be expected to have a material
adverse effect on the Business of the Seller or the Purchased Assets, and has
all requisite corporate power and authority to own, lease and operate the
Purchased Assets and to carry on its Business, as now being conducted.

 

5.2           Due Authorization.

 

(a)          Seller has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement and the Other Agreements, and
the execution and delivery of this Agreement and the Other Agreements and the
performance of all of its obligations hereunder and thereunder has been duly and
validly authorized and approved by all necessary corporate action of the Seller,
including approval of this Agreement and the Other Agreements by the board of
directors of the Seller.

 

(b)          Subject to obtaining any consents of Persons listed on Schedule
5.7, the signing, delivery and performance of this Agreement and the Other
Agreements by Seller is not prohibited or limited by, and will not result in the
breach of or a default under, or conflict with any obligation of Seller with
respect to the Purchased Assets under (i) any provision of its certificate of
incorporation, by-laws or other organizational documentation of Seller, (ii) any
material agreement or instrument to which Seller is a party or by which it or
its properties are bound, (iii) any authorization, judgment, order, award, writ,
injunction or decree of any Governmental Authority which breach, default or
conflict would have a material adverse effect on the Business or Purchased
Assets or Seller’s ability to consummate the transactions contemplated hereby,
or (iv) any applicable law, statute, ordinance, regulation or rule which breach,
default or conflict would have a material adverse effect on the Business or
Purchased Assets or Seller’s ability to consummate the transactions contemplated
hereby, and, will not result in the creation or imposition of any Encumbrance on
any of the Purchased Assets. This Agreement has been, and on the Closing Date
the Other Agreements will have been, duly executed and delivered by Seller and
constitutes, or, in the case of the Other Agreements, will constitute, the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with their respective terms, except as enforceability may be limited
or affected by applicable bankruptcy, insolvency, moratorium, reorganization or
other laws of general application relating to or affecting creditors’ rights
generally.

 

5.3           Equipment and other Purchased Assets. Other than as set forth on
Schedule 5.3, the Equipment and other Purchased Assets owned by, in the
possession of, or used by Seller, in connection with the Business is in good
condition and repair, ordinary wear and tear excepted, and is usable in the
ordinary course of business.

 

 12 

 

 

5.4           Title.   Other than as set forth on Schedule 5.4, the Purchased
Assets are owned legally and beneficially by Seller with good and transferable
title thereto, free and clear of all Encumbrances other than Permitted
Encumbrances. At the Closing, Buyer will receive legal and beneficial title to
all of the Purchased Assets, free and clear of all Encumbrances, except for the
Permitted Encumbrances and Assumed Liabilities, and subject to obtaining any
consents of Persons listed on Schedule 5.7.

 

5.5           Intellectual Property.   Identified on Schedule 5.5 is a complete
and accurate list of all Intellectual Property Rights used by Seller in the
Business. Except as set forth on Schedule 5.5, the Transferred Intellectual
Property is owned free and clear of all Encumbrances or has been duly licensed
for use by Seller and all pertinent licenses and their respective material terms
are set forth on Schedule 5.5. Except as set forth on Schedule 5.5, the
Transferred Intellectual Property is not the subject of any pending adverse
claim or, to Seller’s knowledge, the subject of any threatened litigation or
claim of infringement or misappropriation. Except as set forth on Schedule 5.5,
the Seller has not violated the terms of any license pursuant to which any part
of the Transferred Intellectual Property has been licensed by the Seller. To
Seller’s knowledge, except as set forth on Schedule 5.5, the Transferred
Intellectual Property does not infringe on any Intellectual Property Rights of
any third party. To the Seller’s knowledge the Transferred Intellectual Property
together with the rights granted under the Trademark License Agreement
constitutes all of the Intellectual Property Rights necessary to conduct the
Business as presently conducted. Except as set forth on Schedule 5.5, the
Transferred Intellectual Property will continue to be available for use by Buyer
from and after the Closing at no additional cost to Buyer.

 

5.6           Litigation.   Except as set forth on Schedule 5.6, there is no
suit (at law or in equity), claim, action, judicial or administrative
proceeding, arbitration or governmental investigation now pending or, to the
best knowledge of Seller threatened, (i) arising out of or relating to any
aspect of the Business, or any part of the Purchased Assets, (ii) concerning the
transactions contemplated by this Agreement, or (iii) involving Seller, its
shareholders, or the officers, directors or employees of Seller in reference to
actions taken by them in the conduct of any aspect of the Business.

 

5.7           Consents.   Except as set forth on Schedule 5.7, no notice to,
filing with, authorization of, exemption by, or consent of any Person is
required for Seller to consummate the transactions contemplated hereby.

 

5.8           Brokers, Etc.   No broker or investment banker acting on behalf of
Seller or under the authority of Seller is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee directly or indirectly
from Seller or Buyer in connection with any of the transactions contemplated
herein, other than any fee that is the sole responsibility of Seller.

 

5.9           Absence of Undisclosed Liabilities.   To Seller’s knowledge,
Seller has not incurred any material liabilities or obligations with respect to
the Purchased Assets (whether accrued, absolute, contingent or otherwise), which
continue to be outstanding, except as otherwise expressly disclosed in this
Agreement.

 

 13 

 

 

5.10         Assumed Contracts.   All current and complete copies of all Assumed
Contracts (which shall be deemed to include all Fighter Contracts) have been
delivered to or made available to the Buyer. Except as set forth on Schedule
5.10, the Assumed Contracts are all in full force and effect and, to Seller’s
knowledge, there are no outstanding material defaults or violations under such
Assumed Contracts on the part of the Seller or, to the knowledge of the Seller,
on the part of any other party to such Assumed Contracts, except for such
defaults as will not have a material adverse effect on the Business or Purchased
Assets, taken as a whole. Except as set forth on Schedule 5.10, there are no
current or pending negotiations with respect to the renewal, repudiation or
amendment of any Assumed Contract, other than in connection with negotiations
for renewals and amendments in the ordinary course of business.

 

5.11         Tax Matters.   In each case except as would not reasonably be
expected to have a material adverse effect on the Purchased Assets:

 

(a)          No failure, if any, of the Seller to duly and timely pay all Taxes,
including all installments on account of Taxes for the current year, that are
due and payable by it will result in an Encumbrance on the Purchased Assets;

 

(b)          There are no proceedings, investigations, audits or claims now
pending or threatened against the Seller in respect of any Taxes, and there are
no matters under discussion, audit or appeal with any governmental authority
relating to Taxes, which will result in an Encumbrance on the Purchased Assets;

 

(c)          The Seller has duly and timely withheld all Taxes and other amounts
required by law to be withheld by it relating to the Purchased Assets (including
Taxes and other amounts relating to the Purchased Assets required to be withheld
by it in respect of any amount paid or credited or deemed to be paid or credited
by it to or for the account or benefit of any Person, including any employees,
officers or directors and any non-resident Person), and has duly and timely
remitted to the appropriate Governmental Authority such Taxes and other amounts
required by law to be remitted by it; and

 

(d)          The Seller has duly and timely collected all amounts on account of
any sales or transfer Taxes, including goods and services, harmonized sales and
provincial or territorial sales Taxes with respect to the Purchased Assets,
required by law to be collected by it and has duly and timely remitted to the
appropriate Governmental Authority any such amounts required by law to be
remitted by it.

 

5.12         Scope of Rights in Purchased Assets.   Except as set forth on
Schedule 5.12, the rights, properties, and assets included in the Purchased
Assets include substantially all of the rights, properties, and assets, of every
kind, nature and description, wherever located, that Seller believes are
necessary to own, use or operate the Business.

 

 14 

 

 

5.13         Compliance with Laws.   Seller is in compliance with all laws
applicable to the Business, except where the failure to be in compliance would
not have a material adverse effect on the Purchased Assets or the Business.
Seller has not received any unresolved written notice of or been charged with
the violation of any laws applicable to the Business except where such charge
has been resolved. Except as set forth on Schedule 5.13, there are no pending
or, to the knowledge of the Seller, threatened actions or proceedings by any
Governmental Authority, which would prohibit or materially impede the Business.

 

5.14         Financial Statements.   Seller has provided to Buyer copies of the
unaudited balance sheet of the Seller at December 31, 2014 and December 31, 2015
and the related statements of income and cash flows for the years then ended
together with the unaudited balance sheet of the Seller at September 30, 2016
and the related statements of income and cash flows for the nine months then
ended (referred to as the “Most Recent Financial Statements”. Except as set
forth on Schedule 5.14, the Most Recent Financial Statements fairly present, in
all material respects, the net assets of the Business at December 31, 2015 and
for the nine months ended September 30, 2016 and the operating profit or loss of
the Business.

 

5.15         Absence of Certain Changes.   Except as contemplated by this
Agreement, reflected in the Most Recent Financial Statements or set forth on
Schedule 5.15, since December 31, 2015, (i) the Business has been conducted in
all material respects in the ordinary course of business and (ii) neither Seller
nor the Selling Member have taken any of the following actions:

 

(a)          sold, assigned or transferred any material portion of the Purchased
Assets other than (i) in the ordinary course of business or (ii) sales or other
dispositions of obsolete or excess equipment or other assets not used in the
Business;

 

(b)          cancelled any indebtedness other than in the ordinary course of
business, or waived or provided a release of any rights of material value to the
Business or the Purchased Assets;

 

(c)          except as required by Law, granted any rights to severance
benefits, “stay pay”, termination pay or transaction bonus to any Business
Employee or increased benefits payable or potentially payable to any such
Business Employee under any previously existing severance benefits, “stay-pay”,
termination pay or transaction bonus arrangements (in each case, other than
grants or increases for which Buyer will not be obligated following the
Closing);

 

(d)          except in the ordinary course of business, made any capital
expenditures or commitments therefor with respect to the Business in an amount
in excess of $50,000 in the aggregate;

 

(e)          acquired any entity or business (whether by the acquisition of
stock, the acquisition of assets, merger or otherwise), other than acquisitions
that have not or will not become integrated into the Business;

 

 15 

 

 

(f)          amended the terms of any existing Employee Plan, except for
amendments required by Law;

 

(g)          changed the Tax or accounting principles, methods or practices of
the Business, except in each case to conform to changes required by Tax Law, in
U.S. GAAP or applicable local generally accepted accounting principles;

 

(h)          amended, cancelled (or received notice of future cancellation of)
or terminated any Assumed Contract which amendment, cancellation or termination
is not in the ordinary course of business;

 

(i)           materially increased the salary or other compensation payable by
Seller to any Business Employee, or declared or paid, or committed to declare or
pay, any bonus or other additional payment to and Business Employees, other than
(A) payments for which Buyer shall not be liable after Closing, (B) customary
compensation increases and (C) bonus awards or payments under existing bonus
plans and arrangements awarded to Business Employees which have been awarded or
paid in the ordinary course of business;

 

(j)           failed to make any material payments under any Assumed Contracts
or Permits as and when due (except where contested in good faith or cured by
Seller) under the terms of such Assumed Contracts or Permits;

 

(k)          suffered any material damage, destruction or loss relating to the
Business or the Purchased Assets, not covered by insurance;

 

(l)           incurred any material claims relating to the Business or the
Purchased Assets not covered by applicable policies of liability insurance
within the maximum insurable limits of such policies;

 

(m)          mortgaged, sold, assigned, transferred, pledged or otherwise placed
an Encumbrance on any Purchased Asset, except in the ordinary course of
business, as otherwise set forth herein or that will be released at Closing;

 

(n)          transferred, granted, licensed, assigned, terminated or otherwise
disposed of, modified, changed or cancelled any material rights or obligations
with respect to any of the Transferred Intellectual Property, except in the
ordinary course of business; or

 

(o)          entered into any agreement or commitment to take any of the actions
set forth in paragraphs (a) through (n) of this Section 5.15.

 

5.16         Employee Benefit Plans.   Attached on Schedule 5.16 is a list of
all qualified and non-qualified pension and welfare benefit plans of Seller (the
“Employee Plans”). Each of the Employee Plans has been operated in accordance
with its terms, does not discriminate (as that term is defined in the Code) and
will, along with all other bonus plans, incentive or compensation arrangements
provided by Seller to or for its employees, be terminated by Seller immediately
following Closing. All payments due from Seller pursuant thereto have been paid.

 

 16 

 

 

5.17         Business Employees.   Attached on Schedule 5.17 is a list of all
employees of Seller (collectively, the “Business Employees”), their current
salaries or compensation, a listing of commission arrangements, a list of
commitments for future salary or compensation increases, and the last salary
raise with dates and amounts. Schedule 5.17 lists all individuals with whom
Seller has employment, consulting, representative, labor, non-compete or any
other restrictive agreements. Except as set forth on Schedule 5.17, Seller has
not entered into any severance or similar arrangement with respect of any
Business Employee (or any former employee or consultant) that will result in any
obligation (absolute or contingent) of Buyer or Seller to make any payment to
any Business Employee (or any former employee or consultant) following
termination of employment.

 

5.18         Labor Relations.   Except as set forth on Schedule 5.18, Seller has
complied in all material respects with all federal, state and local laws, rules
and regulations relating to the employment of labor including those related to
wages, hours and the payment of withholding and unemployment Taxes. Seller has
withheld all amounts required by law or agreement to be withheld from the wages
or salaries of its employees and is not liable for any arrearage of wages or any
Taxes or penalties for failure to comply with any of the foregoing.

 

5.19         Sponsors, Vendors and Suppliers.   Attached on Schedule 5.19 is a
complete and accurate list of (i) the five (5) largest sponsors of Seller in
terms of revenue during the period from January 1, 2014 through June 30, 2015,
showing the approximate total amount of sponsorship revenue by Seller from each
such sponsor during such period; and (ii) the five (5) largest vendors and
suppliers (whether of production services, event venues, equipment, fighter
managers, etc.) to Seller in terms of purchases or payments made by Seller to
such vendor or supplier during the period from January 1, 2014 through June 30,
2015, showing the approximate total purchases or payments by Seller from each
such supplier during such period. Except as set forth on Schedule 5.19 and to
Seller’s knowledge, as of the date of this Agreement there has been no adverse
change in the business relationship of Seller with any sponsor or supplier named
on Schedule 5.19 that is material to the Business or the financial condition of
Seller.

 

5.20         Conflict of Interest.   Except as set forth on Schedule 5.20,
neither Seller nor the Selling Member have any direct or indirect interest
(except through ownership of less than five percent (5%) of the outstanding
securities of corporations listed on a national securities exchange or
registered under the Securities Exchange Act of 1934, as amended) in (i) any
entity which does business with Seller or is competitive with the Business, or
(ii) any property, asset or right which is used by Seller in the conduct of its
Business.

 

 17 

 

 

5.21         Fighters Under Contract.   Schedule 5.21 sets forth each agreement
to which the Seller or Selling Member is a party with any professional mixed
martial arts fighter and the economic terms of each such agreement (each a
“Fighter Contract”). Each Fighter Contract is in full force and effect and, to
Seller’s knowledge, there are no outstanding material defaults or violations
under any such Fighter Contract on the part of the Seller or, to the knowledge
of the Seller, on the part of any other party to such Fighter Contract, except
for such defaults as will not have a material adverse effect on the Business or
Purchased Assets, taken as a whole. Except as set forth on Schedule 5.21, there
are no current or pending negotiations with respect to the renewal, repudiation
or amendment of any Fighter Contract, other than in connection with negotiations
for renewals and amendments in the ordinary course of business.

 

5.22         Inventories.   All Inventory, except for obsolete items or items of
below-standard quality which have been written off or written down on Seller’s
balance sheet, has been purchased in the ordinary course of business, is free
from material defects, consists of goods of the kind, quantity and quality
regularly used and sold in the Business. The Inventory, except for obsolete
items or items of below-standard quality which have been written off or written
down on Seller’s balance sheet, is merchantable and fit for its intended purpose
and Seller has not, is not contemplating, nor has any reason to believe that a
recall of such items or any items previously sold by Seller is necessary or
warranted.

 

5.23         Accounts Receivable.   All of the Accounts Receivable are (and as
of the Closing Date will be) bona fide receivables subject to no counterclaims
or offsets and arose in the ordinary course of business. At the Closing and
except for Permitted Encumbrances, no person or entity will have any lien on
such Accounts Receivable or any part thereof, and no agreement for deduction,
free goods, discount or other deferred price or quantity adjustment will have
been made with respect to any such Accounts Receivable.

 

5.24         Insurance.   Seller maintains (i) insurance on all the Purchased
Assets covering property damage by fire or other casualty which it is customary
for Seller to insure, (ii) insurance protection against all liabilities, claims,
and risks against which it is customary for Seller to insure, and (iii)
insurance for worker’s compensation and unemployment, products liability, and
general public liability. All of such policies are consistent with past
practices of Seller. Seller is not in default under any of such policies or
binders. Such policies and binders are in full force and effect on the date
hereof and shall be kept in full force and effect through the Closing Date.

 

5.25         Payment of Debts.   Except for those liabilities assumed by Buyer
pursuant to Section 2.3, Seller has made adequate provisions for payments of the
amount due to its creditors and shall pay the same at Closing or pursuant to
their existing terms on or before the Closing.

 

5.26         Accuracy of Statements.   No representation or warranty by Seller
or Selling Member in this Agreement contains, or will contain, an untrue
statement of a material fact or omits, or will omit, to state a material fact
necessary to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. There is no fact known to
Seller or Selling Member that materially adversely affects the business,
financial condition or affairs of the Business, Seller or Selling Member.

 

 18 

 

 

5.27         Representations and Warranties of Buyer.   Neither Seller nor
Selling Member are aware of, or have discovered through due diligence, any
breaches by Buyer of its representations and warranties made in Article 6 of
this Agreement, which they have not disclosed to Buyer.

 

5.28         Sufficiency of Assets.   Other than as set forth on Schedule 5.28,
the Purchased Assets constitute all of the assets necessary to conduct the
Business as it is conducted as of the date of this Agreement. Other than as set
forth on Schedule 5.28, all Permits and Assumed Contracts, including those
identified on Schedule 2.1(d) will be available for use by the Buyer on
materially identical terms (i) as of the Closing and (ii) for one year following
the Closing.

 

5.29         The Selling Member.

 

(a)          The Selling Member has ever (i) made a general assignment for the
benefit of creditors, (ii) filed, or had filed against such Selling Member, any
bankruptcy petition or similar filing, (iii) suffered the attachment or other
judicial seizure of all or a substantial portion of such Selling Member’s
assets, (iv) admitted in writing such Selling Member’s inability to pay his or
her debts as they become due, or (v) taken or been the subject of any action
that may have an adverse effect on his ability to comply with or perform any of
his covenants or obligations under any of the Other Agreements.

 

(b)          Selling Member is not subject to any Order or is bound by any
agreement that may have an adverse effect on his ability to comply with or
perform any of his or her covenants or obligations under any of the Other
Agreements. There is no Proceeding pending, and no Person has threatened to
commence any Proceeding, that may have an adverse effect on the ability of
Selling Member to comply with or perform any of his covenants or obligations
under any of the Other Agreements. No event has occurred, and no claim, dispute
or other condition or circumstance exists, that might directly or indirectly
give rise to or serve as a basis for the commencement of any such Proceeding.

 

5.30         Investment Purposes.

 

(a)          Seller and Selling Member (i) understand that the shares of Common
Stock to be issued to Seller pursuant to this Agreement have not been registered
for sale under any federal or state securities Laws and that such shares are
being offered and sold to Seller pursuant to an exemption from registration
provided under Section 4(2) of the Securities Act, (ii) agree that Seller is
acquiring such shares for its own account for investment purposes only and
without a view to any distribution thereof other than to the Selling Member as
permitted by the Securities Act and subject to the Lock-Up Agreement, (iii)
acknowledge that the representations and warranties set forth in this Section
5.30 are given with the intention that the Buyer rely on them for purposes of
claiming such exemption from registration, and (iv) understand that they must
bear the economic risk of the investment in such shares for an indefinite period
of time as such shares cannot be sold unless subsequently registered under
applicable federal and state securities Laws or unless an exemption from
registration is available therefrom.

 

 19 

 

 

(b)          Seller and Selling Member agree (i) that the shares of Common Stock
to be issued to Seller pursuant to this Agreement will not be sold or otherwise
transferred for value unless (x) a registration statement covering such shares
has become effective under applicable state and federal securities laws,
including, without limitation, the Securities Act, or (y) there is presented to
the Buyer an opinion of counsel satisfactory to the Buyer that such registration
is not required, (ii) that any transfer agent for the Common Stock may be
instructed not to transfer any such shares unless it receives satisfactory
evidence of compliance with the foregoing provisions, and (iii) that there will
be endorsed upon any certificate evidencing such shares an appropriate legend
calling attention to the foregoing restrictions on transferability of such
shares.

 

(c)          Seller and Selling Member is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act.

 

(d)          Seller and Selling Member (i) are aware of the business, affairs
and financial condition of the Buyer and the other, and have acquired sufficient
information about the Buyer to reach an informed and knowledgeable decision to
acquire the shares of Common Stock to be issued to Seller pursuant to this
Agreement, (ii) have discussed the Buyer’s plans, operations and financial
condition with the Buyer’s officers, (iii) have received all such information as
they have deemed necessary and appropriate to enable them to evaluate the
financial risk inherent in making an investment in the shares of Common Stock to
be issued pursuant to this Agreement, (iv) have sufficient knowledge and
experience in financial and business matters and in the business of conducting
mixed martial arts promotions so as to be capable of evaluating the merits and
risks of their investment in Common Stock, and (v) are capable of bearing the
economic risks of such investment.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and the Selling Member as follows:

 

6.1           Organization.   Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own its property and to carry on
its business as it is now being conducted.

 

6.2           Due Authorization.   Buyer has full corporate power and authority
to execute, deliver and perform its obligations under this Agreement and the
Other Agreements and the execution and delivery of this Agreement and the Other
Agreements and the performance of all of its obligations hereunder and
thereunder has been duly and validly authorized and approved by all necessary
corporate action of the Buyer. This Agreement has been, and on the Closing Date
the Other Agreements will have been, duly executed and delivered by Buyer and
constitutes, or, in the case of the Other Agreements will constitute, the legal,
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms, except as enforceability may be limited or affected
by applicable bankruptcy, insolvency, moratorium, reorganization or other laws
of general application relating to or affecting creditors’ rights generally.

 

 20 

 

 

6.3           Consents.   Except as set forth on Schedule 6.3, no notice to,
filing with, authorization of, exemption by, or consent of, any Person is
required for Buyer to consummate the transactions contemplated hereby.

 

6.4           No Conflict or Violation.   Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
result in (i) a violation of or a conflict with any provision of the certificate
of incorporation, by-laws or other organizational document of Buyer; (ii) a
breach of, or a default under, any term of provision of any contract, agreement,
indebtedness, lease, commitment, license, franchise, permit, authorization or
concession to which Buyer is a party which breach or default would have a
material adverse effect on the business or financial condition of Buyer or their
ability to consummate the transactions contemplated hereby; or (iii) a violation
by Buyer of any statute, rule, regulation, ordinance, code, order, judgment,
writ, injunction, decree or award, which violation would have a material adverse
effect on the business or financial condition of Buyer or its ability to
consummate the transactions contemplated hereby.

 

6.5           Brokers, Etc.   No broker or investment banker acting on behalf of
Buyer or under the authority of Buyer is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee directly or indirectly from
Seller or Buyer in connection with any of the transactions contemplated herein,
other than any fee that is the sole responsibility of Buyer.

 

6.6           Accuracy of Statements.   No representation or warranty by Buyer
in this Agreement contains, or will contain, an untrue statement of a material
fact or omits, or will omit, to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. There is no fact known to Buyer that materially
adversely affects the business, financial condition or affairs of the Buyer.

 

6.7           Representations and Warranties of Seller and the Selling Member.
  Buyer is not aware of, nor has discovered through due diligence, any breaches
by Seller or Selling Member of their respective representations and warranties
made in Article 5 of this Agreement, which it has not disclosed to Seller and
the Selling Member.

 

 21 

 

 

6.8           Capitalization.   The authorized capital stock of the Buyer
consists of (i) 45,000,000 shares of Common Stock, of which on the date hereof
9,022,308 shares are issued and outstanding, and (ii) 5,000,000 shares of
preferred stock, $0.001 par value per share, of which on the date hereof and on
the Closing Date no shares are issued and outstanding. Other that shares
underlying employee options and restricted shares issued under the Buyer’s 2016
Equity Incentive Plan and a warrant to purchase 222,230 shares of Common Stock
at an exercise price of $7.42 per share issued to the Buyer’s underwriter in
connection with its initial public offering, no subscription, warrant, option,
convertible security or other right (contingent or otherwise) to purchase,
acquire (including rights of first refusal, anti-dilution or pre-emptive rights)
or register under the Securities Act any shares of capital stock of the Company
is authorized or outstanding. The Company does not have any obligation to issue
any subscription, warrant, option, convertible security or other such right or
to issue or distribute to holders of any shares of its capital stock any
evidence of indebtedness or assets of the Company. The Company does not have any
obligation to purchase, redeem or otherwise acquire any shares of its capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company. At the Closing, the shares of Common Stock to be issued to
Seller as consideration for the Purchase Price will be duly authorized, validly
issued, fully paid and non-assessable.

 

ARTICLE 7

COVENANTS AND CONDUCT OF SELLER

FROM THE DATE OF EXECUTION OF THIS AGREEMENT TO THE CLOSING DATE

 

Seller and the Selling Member, jointly and severally, covenant that from the
date of the execution of this Agreement to the Closing Date, Seller shall:

 

7.1           Compensation.   Except in the ordinary course of business or as
set forth on Schedule 7.1, not increase or commit to increase, the amount of
compensation payable, or to become payable by Seller, or make, any bonus,
profit-sharing or incentive payment to any of its officers, directors or
relatives of any of the foregoing;

 

7.2           Encumbrance of Assets.   Not cause any Encumbrance of any kind
other than Permitted Encumbrances to be placed upon any of the Purchased Assets
or other assets of Seller, exclusive of liens arising as a matter of law in the
ordinary course of business as to which there is no known default;

 

7.3           Incur Liabilities.   Not take any action which would cause Seller
to incur any obligation or liability (absolute or contingent) except liabilities
and obligations incurred in the ordinary course of business or which will be
paid at Closing;

 

7.4           Disposition of Assets.   Not sell or transfer any of the Purchased
Assets or any other tangible or intangible assets of Seller or cancel any debts
or claims, except in each case in the ordinary course of business;

 

 22 

 

 

7.5           Executory Agreements.   Except for modifications in connection
with extensions of existing agreements in the ordinary course of business, not
modify, amend, alter, or terminate (by written or oral agreement, or any manner
of action or inaction), any of the executory agreements of Seller including,
without limitation, any Fighter Contracts, agreements with vendors, televisions
or media partners, event sponsors or event venue providers except as otherwise
approved by Buyer in writing, which consent will not be unreasonably withheld or
delayed;

 

7.6           Material Transactions.   Not enter into any transaction material
in nature or amount without the prior written consent of Buyer, except for
transactions in the ordinary course of business;

 

7.7           Purchase or Sale Commitments.   Not undertake any purchase or sale
commitment that will result in purchases outside of customary requirements;

 

7.8           Preservation of Business.   Use its best efforts to preserve the
Purchased Assets, keep in faithful service the present officers and key
employees of Seller (other than increasing compensation to do so) and preserve
the goodwill of its suppliers, customers and others having business relations
with Seller;

 

7.9           Investigation.   Allow, during normal business hours, Buyer’s
personnel, attorneys, accountants and other authorized representatives free and
full access to the plans, properties, books, records, documents and
correspondence, and all of the work papers and other documents relating to
Seller in the possession of Seller, its officers, directors, employees, auditors
or counsel, in order that Buyer may have full opportunity to make such
investigation as it may desire of the properties and Business of Seller;

 

7.10         Compliance with Laws.   Comply in all material respects with all
Laws applicable to Seller or to the conduct of its Business;

 

7.11         Notification of Material Changes.   Provide Buyer’s representatives
with prompt written notice of any material and adverse change in the condition
(financial or other) of Seller’s assets, liabilities, earnings, prospects or
business which has not been disclosed to Buyer in this Agreement; and

 

7.12         Cooperation.   Cooperate fully, completely and promptly with Buyer
in connection with (i) securing any approval, consent, authorization or
clearance required hereunder, or (ii) satisfying any condition precedent to the
Closing without additional cost and expense to Seller unless such action is
otherwise the obligation of Seller.

 

7.13         Financial Statements.   Cooperate fully, completely and promptly
with Buyer, its counsel, and all auditors in connection with providing Buyer at
Seller’s expense all Seller audited and reviewed financial statements required
by the Commission and Regulation S-X promulgated under the Securities Act for
inclusion in the Buyer’s Form 8-K.

 

Nothing in this Agreement shall prohibit Seller from paying dividends and other
distributions to the Selling Member.

 

 23 

 

 

ARTICLE 8

CONDITIONS TO CLOSING

 

8.1           Conditions to Obligations of Seller.   The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to fulfillment at or prior to the Closing of the following conditions (any one
or more of which may be waived in whole or in part by Seller):

 

(a)          Performance of Agreements and Conditions.   All agreements and
covenants to be performed and satisfied by Buyer hereunder on or prior to the
Closing Date shall have been duly performed and satisfied by Buyer in all
material respects.

 

(b)          Representations and Warranties True.   The representations and
warranties of Buyer contained in this Agreement that are qualified as to
materiality shall be true and correct, and all other representations and
warranties of Buyer contained in this Agreement shall be true and correct except
for breaches of, or inaccuracies in, such representations and warranties that,
in the aggregate, would not have a material adverse effect on the expected
benefits to Seller of the transactions contemplated by this Agreement taken as a
whole, in each such case on and as of the Closing Date, with the same effect as
though made on and as of the Closing Date, and there shall be delivered to
Seller on the Closing Date a certificate, in form of Exhibit H attached hereto,
executed by the Managing Memberof Buyer to that effect (the “Buyer Officer’s
Certificate”).

 

(c)          Payment of Purchase Price.   Buyer shall have paid the Purchase
Price and assumed the Assumed Liabilities as provided in Section 4.2(b).

 

(d)          No Action or Proceeding.   No legal or regulatory action or
proceeding shall be pending or threatened by any Person to enjoin, restrict or
prohibit the purchase and sale of the Purchased Assets contemplated hereby. No
order, judgment or decree by any court or regulatory body shall have been
entered in any action or proceeding instituted by any party that enjoins,
restricts, or prohibits this Agreement or the complete consummation of the
transactions as contemplated by this Agreement.

 

(e)          Other Agreements.   Buyer shall have delivered to Seller a duly
executed copy of each of the Other Agreements.

 

(f)          Required Consents.   Seller shall have obtained all consents of or
notification to any third parties required by the terms of any Assumed Contract
or applicable law for Seller to assign it rights and obligations to Buyer as
contemplated by this Agreement.

 

8.2           Conditions to Obligations of Buyer.   The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment at or prior to the Closing of the following conditions (any one or
more of which may be waived in whole or in part by Buyer):

 

 24 

 

 

(a)          Performance of Agreements and Covenants.   All agreements and
covenants to be performed and satisfied by Seller and the Selling Member
hereunder on or prior to the Closing Date shall have been duly performed and
satisfied by Seller in all material respects.

 

(b)          Representations and Warranties True.   The representations and
warranties of Seller and the Selling Member contained in this Agreement that are
qualified as to materiality shall be true and correct, and all other
representations and warranties of Seller and the Selling Member contained in
this Agreement shall be true and correct except for breaches of, or inaccuracies
in, such representations and warranties that, in the aggregate, would not have a
material adverse effect on the Purchased Assets or the Business taken as a
whole, in each such case on and as of the Closing Date with the same effect as
though made on and as of the Closing Date (except for those representations and
warranties that specifically refer to some other date), and there shall be
delivered by Seller on the Closing Date a certificate, in form of Exhibit I
attached hereto, executed by the Managing Memberof Seller to that effect (the
“Seller Officer’s Certificate”).

 

(c)          No Action or Proceeding.   No legal or regulatory action or
proceeding shall be pending or threatened by any Person to enjoin, restrict or
prohibit the purchase and sale of the Purchased Assets contemplated hereby. No
order, judgment or decree by any court or regulatory body shall have been
entered in any action or proceeding instituted by any party that enjoins,
restricts, or prohibits this Agreement or the complete consummation of the
transactions as contemplated by this Agreement.

 

(d)          Other Agreements.   Seller and the Selling Member shall have
delivered to Buyer a duly executed copy of each of the Other Agreements to which
it is a party.

 

(e)          Material Adverse Change.   There shall not have been a material
adverse change in the Seller’s business, financial condition, prospects, assets
or operations relating to the Purchased Assets or the Business, taken as a
whole, except to the extent such material adverse change arises from or relates
to: (i) any change in economic, business or financial market conditions in the
United States or regions in which the Business operates, (ii) changes in any
Laws or in accounting rules or standards; (iii) any natural disaster, act of
terrorism or war, or the outbreak of hostilities, or any other international or
domestic calamity or crisis; (iv) any action taken or not taken with the prior
written consent of the Purchaser or required or expressly permitted by the terms
of this Agreement; (v) the pendency of this Agreement and the transactions
contemplated hereby or (vi) any existing event, circumstance, change or effect
with respect to which the Buyer has knowledge as of the date of this Agreement.

 

(f)           Non-Competition and Non-Solicitation Agreements.   The Selling
Member shall have entered into a Non-Competition and Non-Solicitation Agreement
with the Buyer in substantially the form attached hereto as Exhibit F.

 

(g)          Required Consents.   Seller shall have obtained all consents of or
notification to any third parties required by the terms of any Assumed Contract
or applicable law for Seller to assign it rights and obligations to Buyer as
contemplated by this Agreement.

 

 25 

 

 

(h)          Intentionally Omitted.

 

(i)          Available Cash at Closing.   The amount of cash acquired at Closing
pursuant to Section 2.1(a) shall be at a minimum sufficient to conduct the
Seller’s next scheduled event consistent with past practice and utilizing solely
the Purchased Assets.

 

(j)          Satisfaction of Encumbrances.   Seller shall deliver a payoff
letter or similar documentation, in form reasonably acceptable to Buyer,
terminating any Encumbrance on any of the Purchased Assets, together with
executed UCC-2 or UCC-3 termination statements (or any other applicable
termination statement) executed by each Person holding Encumbrances on any
Purchased Asset.

 

ARTICLE 9

POST-CLOSING COVENANTS, OTHER AGREEMENTS

 

9.1           Availability of Records.   After the Closing, Buyer, shall make
available to Seller as reasonably requested by Seller, its agents and
representatives, or as requested by any Governmental Authority, all information,
records and documents relating to the Purchased Assets for all periods prior to
Closing and shall preserve all such information, records and documents until the
later of: (a) six (6) years after the Closing; (b) the expiration of all
statutes of limitations for Taxes for periods prior to the Closing, or
extensions thereof applicable to Seller and its shareholders for Tax
information, records or documents; or (c) the required retention period for all
government contract information, records or documents. Prior to destroying any
records related to Seller for the period prior to the Closing, Buyer shall
notify Seller ninety (90) days in advance of any such proposed destruction of
its intent to destroy such records, and Buyer will permit Seller to retain any
such records.

 

9.2           Tax Matters.

 

(a)          Bifurcation of Taxes.   Seller and its Affiliates shall be solely
liable for all Taxes imposed upon Seller attributable to the Purchased Assets
for all taxable periods ending on or before the Closing Date. Buyer and its
Affiliates shall be solely liable for any Taxes imposed upon Buyer attributable
to the Purchased Assets for any taxable year or taxable period commencing after
the Closing Date.

 

(b)          Transfer Taxes.   Buyer and Seller shall each pay one-half of any
and all sales, use, transfer and documentary Taxes and recording and filing fees
applicable to the transfer of the Purchased Assets.

 

 26 

 

 

(c)          Cooperation and Records.   After the Closing Date, Buyer and Seller
shall cooperate in the filing of any Tax returns or other Tax-related forms or
reports, to the extent any such filing requires providing each other with
necessary relevant records and documents relating to the Purchased Assets.
Seller and Buyer shall cooperate in the same manner in defending or resolving
any Tax audit, examination or Tax-related litigation. Buyer and Seller shall
cooperate in the same manner to minimize any transfer, sales and use Taxes.
Nothing in this Section shall give Buyer or Seller any right to review the
other’s Tax returns or Tax related forms or reports.

 

(d)          Bulk Sales Laws.   Seller and Buyer waive compliance with bulk
sales laws for Tax purposes.

 

9.3           Post-Closing Delivery. Subject to the provisions of Section 4.2,
Seller agrees to arrange for physical delivery to Buyer of the tangible
Purchased Assets in Seller’s possession. Buyer and Seller acknowledge that title
and risk of loss with respect to all Purchased Assets shall pass to Buyer at
Closing. Seller agrees to use commercially reasonable efforts to preserve and
maintain the tangible Purchased Assets in good working condition and to protect
such Purchased Assets against damage, deterioration and other wasting. All
Intellectual Property (in particular all MMA video content) comprising the
Purchased Assets will be delivered to Buyer in electronic form consistent with
common industry practice.

 

ARTICLE 10

INDEMNIFICATION

 

10.1         Indemnification by Seller and the Selling Member.   Seller and
Selling Member hereby jointly and severally agree to indemnify, defend and hold
Buyer harmless from and against any Losses (defined below) in respect of the
following:

 

(a)          Losses resulting in bodily injury, wrongful death, and/or property
damages, including without limitation, actual, punitive, direct, indirect, or
consequential damages and all attorney’s fees and court costs recoverable by the
injured party or parties arising out of litigation that is currently pending
against Seller or arising from facts which occurred prior to Closing which, in
the case of litigation, the defense of which is not being defended by Seller’s
insurance carrier or, if the same results in or has resulted in a verdict or
damages to be paid, the same is not being paid by Seller’s insurance company.

 

(b)          Losses resulting from the breach of any representations,
warranties, covenants or agreements made by Seller or Selling Member in this
Agreement or the Other Agreements.

 

10.2         Indemnification by Buyer.   Buyer hereby agrees to indemnify,
defend and hold Seller and the Selling Member harmless from and against any
Losses in respect of the following:

 

(a)          Losses resulting from any breach of any representations,
warranties, covenants or agreements made by Buyer in this Agreement or the Other
Agreements.

 

 27 

 

 

(b)          Buyer’s operation of the Business and ownership of the Purchased
Assets after the Closing, including, without limitation, all sales and use
Taxes, ad valorem Taxes, and products liability claims with respect to such
post-Closing operations.

 

(c)          The Assumed Liabilities, including all claims arising from the
obligations assumed under the Assumed Contracts as set forth in Section 2.1(d).

 

10.3         Indemnification Procedure for Third-Party Claims.

 

(a)          In the event that any party (the “Indemnified Person”) desires to
make a claim against any other party (the “Indemnifying Person”) in connection
with any Losses for which the Indemnified Person may seek indemnification
hereunder in respect of a claim or demand made by any Person not a party to this
Agreement against the Indemnified Person (a “Third-Party Claim”), such
Indemnified Person must notify the Indemnifying Person in writing, of the
Third-Party Claim (a “Third-Party Claim Notice”) as promptly as reasonably
possible after receipt, but in no event later than fifteen (15) calendar days
after receipt, by such Indemnified Person of notice of the Third-Party Claim;
provided, that failure to give a Third-Party Claim Notice on a timely basis
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Person shall have been actually and materially prejudiced as a
result of such failure. Upon receipt of the Third-Party Claim Notice from the
Indemnified Person, the Indemnifying Person shall be entitled, at the
Indemnifying Person’s election, to assume or participate in the defense of any
Third-Party Claim at the cost of Indemnifying Person. In any case in which the
Indemnifying Person assumes the defense of the Third-Party Claim, the
Indemnifying Person shall give the Indemnified Person ten (10) calendar days’
notice prior to executing any settlement agreement and the Indemnified Person
shall have the right to approve or reject the settlement and related expenses;
provided, however, that upon rejection of any settlement and related expenses,
the Indemnified Person shall assume control of the defense of such Third-Party
Claim and the liability of the Indemnifying Person with respect to such
Third-Party Claim shall be limited to the amount or the monetary equivalent of
the rejected settlement and related expenses.

 

(b)          The Indemnified Person shall retain the right to employ its own
counsel and to discuss matters with the Indemnifying Person related to the
defense of any Third-Party Claim, the defense of which has been assumed by the
Indemnifying Person pursuant to Section 10.3(a) of this Agreement, but the
Indemnified Person shall bear and shall be solely responsible for its own costs
and expenses in connection with such participation; provided, however, that,
subject to Section 10.3(a) above, all decisions of the Indemnifying Person shall
be final and the Indemnified Person shall cooperate with the Indemnifying Person
in all respects in the defense of the Third-Party Claim, including refraining
from taking any position adverse to the Indemnifying Person.

 

 28 

 

 

(c)          If the Indemnifying Person fails to give notice of the assumption
of the defense of any Third-Party Claim within a reasonable time period not to
exceed forty-five (45) days after receipt of the Third-Party Claim Notice from
the Indemnified Person, the Indemnifying Person shall no longer be entitled to
assume (but shall continue to be entitled to participate in) such defense. The
Indemnified Person may, at its option, continue to defend such Third-Party Claim
and, in such event, the Indemnifying Person shall indemnify the Indemnified
Person for all reasonable fees and expenses in connection therewith (provided it
is a Third-Party Claim for which the Indemnifying Person is otherwise obligated
to provide indemnification hereunder). The Indemnifying Person shall be entitled
to participate at its own expense and with its own counsel in the defense of any
Third-Party Claim the defense of which it does not assume. Prior to effectuating
any settlement of such Third-Party Claim, the Indemnified Person shall furnish
the Indemnifying Person with written notice of any proposed settlement in
sufficient time to allow the Indemnifying Person to act thereon. Within fifteen
(15) days after the giving of such notice, the Indemnified Person shall be
permitted to effect such settlement unless the Indemnifying Person (a)
reimburses the Indemnified Person in accordance with the terms of this Article
10 for all reasonable fees and expenses incurred by the Indemnified Person in
connection with such Claim; (b) assumes the defense of such Third-Party Claim;
and (c) takes such other actions as the Indemnified Person may reasonably
request as assurance of the Indemnifying Person’s ability to fulfill its
obligations under this Article 10 in connection with such Third-Party Claim.

 

10.4         Indemnification Procedure for Other Claims.   An Indemnified Party
wishing to assert a claim for indemnification which is not a Third Party Claim
subject to Section 10.3 (a “Claim”) shall deliver to the Indemnifying Party a
written notice (a “Claim Notice”) which contains (i) a description and, if then
known, the amount (the “Claimed Amount”) of any Losses incurred by the
Indemnified Party or the method of computation of the amount of such claim of
any Losses, (ii) a statement that the Indemnified Party is entitled to
indemnification under this Article 10 and a reasonable explanation of the basis
therefor, and (iii) a demand for payment in the amount of such Losses. Within
thirty (30) days after delivery of a Claim Notice, the Indemnifying Party shall
deliver to the Indemnified Party a written response in which the Indemnifying
Party shall: (A) agree that the Indemnified Party is entitled to receive all of
the Claimed Amount (in which case such response shall be accompanied by delivery
to the Escrow Agent of the Claim Notice), (B) agree in a “Counter Notice” that
the Indemnified Party is entitled to receive part, but not all, of the Claimed
Amount (the “Agreed Amount”), or (C) contest that the Indemnified Party is
entitled to receive any of the Claimed Amount including the reasons therefor. If
the Indemnifying Party in the Counter Notice or otherwise contests the payment
of all or part of the Claimed Amount, the Indemnifying Party and the Indemnified
Party shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within sixty (60) days following the delivery by the Indemnifying
Party of such response, the Indemnifying Party and the Indemnified Party shall
each have the right to submit such dispute to a court of competent jurisdiction
in accordance with the provisions of Section 12.17.

 

10.5         Losses.

 

(a)          For purposes of this Agreement, “Losses” shall mean all actual
liabilities, losses, costs, damages, penalties, assessments, demands, claims,
causes of action, including, without limitation, reasonable attorneys’,
accountants’ and consultants’ fees and expenses and court costs, including
punitive, indirect, consequential or other similar damages. Losses shall include
punitive, indirect, consequential or similar damages only for claims brought by
third parties.

 

 29 

 

 

(b)      Any liability for indemnification under this Agreement shall be
determined without duplication of recovery due to the facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement.

 

(c)          The Indemnified Person agrees to use all reasonable efforts to
obtain recovery from any and all third parties who are obligated respecting a
Loss (e.g. parties to indemnification agreements, insurance companies, etc.)
(“Collateral Sources”) respecting any Claim pursuant to which the Indemnified
Person is entitled to indemnification hereunder. If the amount to be netted
hereunder from any payment from a Collateral Source is determined after payment
of any amount otherwise required to be paid to an Indemnified Person under this
Article 10, the Indemnified Person shall repay to the Indemnifying Person,
promptly after such receipt from Collateral Source, any amount that the
Indemnifying Person would not have had to pay pursuant to this Article 10 had
such receipt from the Collateral Source occurred at the time of such payment.

 

(d)          Each Indemnified Person shall (and shall cause its Affiliates to)
use commercially reasonable efforts to mitigate any claim for Losses that an
Indemnified Person asserts under this Article 10.

 

(e)          The amount of any and all Losses (and other indemnification
payments) under this Agreement shall be decreased by (A) any Tax benefits in
excess of Tax detriments actually realized by the applicable Indemnified Person
related to the Loss, including deductibility of any such Losses (or other items
giving rise to such indemnification payment), and (B) the amount of any
insurance proceeds or other amounts recoverable from Collateral Sources (netted
against deductibles and other costs associated with making or pursuing any such
claims, as applicable), received or to be received by the applicable Indemnified
Person with respect to such Losses under any insurance policy maintained by the
Indemnified Person or any other Person or from any other Collateral Source. The
Indemnified Person will assign to the Indemnifying Person any rights or
contribution or subrogation the Indemnified Person may have against or
respecting any Collateral Source or other Persons related to such Loss which is
indemnified by the Indemnifying Person hereunder.

 

10.6         Certain Limitations.   Notwithstanding anything to the contrary
contained in this Agreement: (i) Neither Seller and the Selling Member nor Buyer
shall be required to indemnify any party hereunder for their breach of any
representation or warranty unless and until the aggregate amount of Losses
arising from such types of breaches shall exceed $25,000.00 and at such time as
the aggregate amount of Losses exceeds such amount the obligation to indemnify
shall include all Losses including the first $25,000.00; and (ii) Seller and the
Selling Member shall not be liable to provide indemnification hereunder in an
aggregate amount in excess of the value of the Escrowed Shares.

 

 30 

 

 

10.7         Exclusive Remedies.   Each of Buyer, Seller and the Selling Member
acknowledges and agrees that, from and after the Closing, its sole and exclusive
remedy with respect to any and all Losses based upon, arising out of or
otherwise in respect of the matters set forth in this Agreement and the Other
Agreements shall be pursuant to the indemnification set forth in this Article
10, and such party shall have no other remedy or recourse with respect to any of
the foregoing other than pursuant to, and subject to the terms and conditions
of, this Article 10; provided, that the foregoing limitation shall not apply to
claims seeking specific performance or other available equitable relief.

 

ARTICLE 11

TERMINATION AND SURVIVAL

 

11.1         Termination of Agreement.   This Agreement may be terminated at any
time prior to the Closing Date as follows:

 

(a)          with the mutual consent of Buyer and Seller;

 

(b)          by Buyer, if it is not then in material breach of its obligations
under this Agreement and if (A) any of Seller’s or the Selling Member’s
representations and warranties contained in this Agreement shall be inaccurate
such that the condition set forth in Section 8.2(b) would not be satisfied, or
(B) any of Seller’s or the Selling Member’s covenants contained in this
Agreement shall have been breached such that the condition set forth in
Section 8.2(a) would not be satisfied; provided, however, that Buyer shall not
terminate this Agreement under this Section on account of any breach or
inaccuracy that is curable by Seller unless Seller fails to cure such inaccuracy
or breach within ten (10) Business Days after receiving written notice from
Buyer of such inaccuracy or breach; or

 

(c)          by Seller, if it is not then in material breach of its obligations
under this Agreement and if (A) any of Buyer’s representations and warranties
contained in this Agreement shall be inaccurate such that the condition set
forth in Section 8.1(b) would not be satisfied, or (B) any of Buyer’s covenants
contained in this Agreement shall have been breached such that the condition set
forth in Section 8.1(a) would not be satisfied; provided, however, that Seller
shall not terminate this Agreement under this Section on account of any breach
or inaccuracy that is curable by Buyer unless Buyer fails to cure such
inaccuracy or breach within ten (10) Business Days after receiving written
notice from Seller of such inaccuracy or breach.

 

(d)          by Buyer or Seller if the Closing has not occurred on or prior to
June 30, 2016, as such date may be extended by mutual agreement of Buyer and
Seller, upon written notice by Buyer to Seller or Seller to Buyer; provided that
the Person providing notice of termination is not then in material breach of any
representation, warranty, covenant or agreement contained in this Agreement.

 

 31 

 

 

11.2         Procedure Upon Termination.   In the event of termination and
abandonment by Buyer or Seller, or both, pursuant to Section 11.1 hereof,
written notice thereof shall forthwith be given to the other party or parties,
and this Agreement shall terminate, and the purchase of the Purchased Assets
hereunder shall be abandoned, without further action by Buyer or Seller. If this
Agreement is terminated as provided herein each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.

 

11.3         Effect of Termination.

 

(a)          In the event that this Agreement is validly terminated as provided
herein, then each of the parties shall be relieved of its duties and obligations
arising under this Agreement after the date of such termination and such
termination shall be without liability to Buyer or Seller; provided, however,
that the obligations of the parties set forth in Article 10, this Section 11.3
and Sections 12.2, 12.3, 12.4, 12.7, 12.9, 12.13, and 12.15 hereof shall survive
any such termination and shall be enforceable hereunder.

 

(b)          Nothing in this Section 11.3 shall relieve Buyer or Seller of any
liability for a material breach of this Agreement prior to the date of
termination, the damages recoverable by the non-breaching party shall include
all attorneys’ fees reasonably incurred by such party in connection with the
transactions contemplated hereby.

 

11.4         Survival of Representations and Warranties.   Except with respect
to (a) the covenants of Buyer, Seller and the Selling Member which are intended
to survive the Closing, (b) Seller’s and the Selling Member’s representations
provided for in Section 5.2(a), 5.4 and 5.8 which survive indefinitely, (c)
Seller’s and Selling Member’s representations provided for in Sections 5.6,
5.11, 5.14, 5.16 and 5.22 which survive until the applicable statute of
limitations expires with respect to claims arising under such Sections, and (d)
Buyer’s representation provided for in Section 6.2 which survives indefinitely,
the representations and warranties of each of the parties hereto shall survive
the Closing for a period of twenty-four (24) months.

 

ARTICLE 12

MISCELLANEOUS

 

12.1         Assignment.   This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that no assignment shall be made by either party without the
prior express written consent of the other party.

 

12.2         Risk of Loss.   All risk of loss with respect to the Purchased
Assets to be transferred hereunder shall remain with Seller until the transfer
of the Purchased Assets and the Business on the Closing Date. Anything to the
contrary in this Agreement notwithstanding, in the event there has been any
material damage to or destruction of any of the Purchased Assets prior to the
Closing Date and Buyer elects to consummate the transactions contemplated
herein, at Closing, Seller shall assign to Buyer all of Seller’s right to
receive insurance proceeds toward the repair or replacement of such Purchased
Assets, if any, and if no such insurance is in effect or the amount payable
thereunder is insufficient to repair or replace any such Purchased Assets, the
parties shall equitably adjust the Purchase Price; provided, however, if any
such adjustment would result in a reduction in the Purchase Price of more than
five percent (5%), Seller and the Selling Member’s shall have the option to
terminate this Agreement.

 

 32 

 

 

12.3         Confidentiality.   All information gained by either party
concerning the other as a result of the transactions contemplated hereby
(“Confidential Information”), including the execution and consummation of the
transactions contemplated hereby and the terms thereof and information obtained
by Buyer and its representatives in conducting due diligence respecting Seller
and the Purchased Assets, will be kept in strict confidence. All Confidential
Information will be used only for the purpose of consummating the transactions
contemplated hereby. Following the Closing, all Confidential Information
relating to the Business disclosed by Seller to Buyer shall become the
Confidential Information of Buyer, subject to the restrictions on use and
disclosure by Seller imposed under this Section 12.3. Neither Seller, the
Selling Member, nor Buyer shall, without having previously informed the other
party about the form, content and timing of any such announcement, make any
public disclosure with respect to the Confidential Information or transactions
contemplated hereby, except:

 

(a)          As may be required by the Securities Act or the Exchange Act for
inclusion in any report required to be disclosed pursuant thereto; or

 

(b)          As may be required by applicable Law provided that, in any such
event, the party required to make the disclosure will (I) provide the other
party with prompt written notice of any such requirement so that such other
party may seek a protective order or other appropriate remedy, (II) consult with
and exercise in good faith all reasonable efforts to mutually agree with the
other party regarding the nature, extent and form of such disclosure,
(III) limit disclosure of Confidential Information to what is legally required
to be disclosed, and (IV) exercise its best efforts to preserve the
confidentiality of any such Confidential Information; or

 

(c)          Buyer may disclose the terms of this Agreement and the transactions
contemplated hereby to an actual or prospective underwriter, lender, investor,
partner or agent, subject to a non-disclosure agreement pursuant to which such
lender, investor, partner or agent agrees to be bound by the terms of this
Section 12.3; or

 

(d)          Disclosure to a party’s representatives and advisors in connection
with advising such party and preparing its Tax returns.

 

12.4         Expenses.   Each party shall bear its own expenses with respect to
the transactions contemplated by this Agreement.

 

 33 

 

 

12.5         Severability.   Each of the provisions contained in this Agreement
shall be severable, and the unenforceability of one shall not affect the
enforceability of any others or of the remainder of this Agreement.

 

12.6         Entire Agreement.   This Agreement may not be amended, supplemented
or otherwise modified except by an instrument in writing signed by all of the
parties hereto. This Agreement and the Other Agreements contain the entire
agreement of the parties hereto with respect to the transactions covered hereby,
superseding all negotiations, prior discussions and preliminary agreements made
prior to the date hereof.

 

12.7         No Third Party Beneficiaries.   This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied (including Article 10), shall give or be construed to give to
any Person, other than the parties hereto and such permitted assigns, any legal
or equitable rights hereunder.

 

12.8         Waiver.   The failure of any party to enforce any condition or part
of this Agreement at any time shall not be construed as a waiver of that
condition or part, nor shall it forfeit any rights to future enforcement
thereof. Any waiver hereunder shall be effective only if delivered to the other
party hereto in writing by the party making such waiver.

 

12.9         Governing Law.   This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware without regard
to the conflicts of laws provisions thereof.

 

12.10         Headings.   The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

12.11         Counterparts.   The parties may execute this Agreement in one or
more counterparts, and each fully executed counterpart shall be deemed an
original.

 

12.12         Further Documents.   Each of Buyer, Seller and the Selling Member
shall, and shall cause its respective Affiliates to, at the request of another
party, execute and deliver to such other party all such further instruments,
assignments, assurances and other documents as such other party may reasonably
request in connection with the carrying out of this Agreement and the
transactions contemplated hereby.

 

12.13         Notices.   All communications, notices and consents provided for
herein shall be in writing and be given in person or by means of facsimile (with
request for assurance of receipt in a manner typical with respect to
communications of that type and confirmation by mail), by overnight courier or
by registered or certified mail, and shall become effective: (a) on delivery if
given in person; (b) on the date of transmission if sent by facsimile; (c) one
(1) Business Day after delivery to the overnight service; or (d) four
(4) Business Days after being mailed, with proper postage and documentation, for
first-class registered or certified mail, prepaid.

 

 34 

 

 

Notices shall be addressed as follows:

 

If to Buyer, to:

 

Alliance MMA, Inc.

590 Madison Avenue, 21st Floor

New York, New York 10022

Attention: Paul K. Danner, III

Phone: (212) 739-7825
Fax: (212) 658-9291

Email: pdanner@alliancemma.com

 

with copies to:

 

Mazzeo Song P.C.

444 Madison Avenue, 4th Floor

New York, NY 10022

Attention: Robert L. Mazzeo, Esq.

Phone: (212) 599-0310

Fax: (212) 599-8400

Email: rmazzeo@mazzeosong.com

 

If to Seller or the Selling Member, to:

 

Fight Time Promotions, LLC

500 E. Broward Blvd. Ste. 1710

Ft. Lauderdale, FL 33394

Attention: Karla Davis

Phone: (786) 543-1177

Email: karla@fighttimepromotions.com

 

provided, however, at the time of mailing or within three (3) Business Days
thereafter there is or occurs a labor dispute or other event that might
reasonably be expected to disrupt the delivery of documents by mail, any
communication, notice or consent provided for herein shall be given in person or
by means of facsimile or by overnight courier, and further provide that if any
party shall have designated a different address by notice to the others, then to
the last address so designated.

 

 35 

 

 

12.14         Schedules.   Buyer and Seller agree that any disclosure in any
Schedule attached hereto shall (a) constitute a disclosure only under such
specific Schedule and shall not constitute a disclosure under any other Schedule
referred to herein unless a specific cross-reference to another Schedule is
provided or such disclosure is otherwise clear from the context of the
disclosure in such Schedule and (b) not establish any threshold of materiality.
Seller or Buyer may, from time to time prior to or at the Closing, by notice in
accordance with the terms of this Agreement, supplement or amend any Schedule,
including one or more supplements or amendments to correct any matter which
would constitute a breach of any representation, warranty, covenant or
obligation contained herein. No such supplemental or amended Schedule shall be
deemed to cure any breach for purposes of Section 8.2(b). If, however, the
Closing occurs, any such supplement and amendment will be effective to cure and
correct for all other purposes any breach of any representation, warranty,
covenant or obligation which would have existed if Seller or Buyer had not made
such supplement or amendment, and all references to any Schedule hereto which is
supplemented or amended as provided in this Section 12.14 shall for all purposes
at and after the Closing be deemed to be a reference to such Schedule as so
supplemented or amended.

 

12.15         Construction.   The language in all parts of this Agreement shall
be construed, in all cases, according to its fair meaning. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Words in the singular shall be deemed to
include the plural and vice versa and words of one gender shall be deemed to
include the other gender as the context requires.

 

12.16         Knowledge.   As used herein, Seller will be deemed to have
knowledge of a particular fact or matter only if Karla Guadamuz-Davis is
actually aware of the fact or matter, or with the exercise of reasonable
diligence should have been aware of the fact or mater.

 

12.17         Submission to Jurisdiction.   Each of Buyer, Seller and Selling
Member (a) submits to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware (or any other federal or state court in the State of Delaware
if it is determined that the Court of Chancery does not have jurisdiction over
such action) in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined only in any such court, and (c) agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court. Each party waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of the other party with respect
thereto. Either party may make service on the other party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 12.13. Nothing in this
Section 12.17, however, shall affect the right of any Party to serve legal
process in any other manner permitted by law.

 

12.18         Waiver of Jury Trial.   EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH ANY MATTER WHICH IS THE SUBJECT OF THIS
AGREEMENT, THE OTHER AGREEMENTS OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

[Signature Page to Asset Purchase Agreement Follows]

 

 36 

 

 

[Signature Page to Asset Purchase Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

SELLER:       FIGHT TIME PROMOTIONS, LLC         By: /s/ Karla Guadamuz-Davis  
Name: Karla Guadamuz-Davis   Title: Managing Member  

 

SELLING MEMBER:

 

/s/ Karla Guadamuz-Davis   Karla Guadamuz-Davis  

 

BUYER:

 

ALLIANCE MMA, INC.

 

By: /s/ Paul K. Danner, III     Name: Paul K. Danner, III     Title: Chief
Executive Officer  

 

 37 

 

 

EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit A: Form of Assignment and Assumption Agreement Exhibit B: Form of Bill
of Sale, Conveyance and Assignment Exhibit C: Form of Executive Employment
Agreement Exhibit D: Form of Intellectual Property Transfer Agreement Exhibit E:
Form of Make Good Escrow Agreement Exhibit F Form of Non-Competition and
Non-Solicitation Agreement Exhibit G Form of Trademark License Agreement Exhibit
H Form of Buyer Officer’s Certificate Exhibit I Form of Seller Officer’s
Certificate

 

Schedules

    Schedule 2.1 Permitted Encumbrances Schedule 2.1(c) Equipment Schedule
2.1(d) Assumed Contracts Schedule 2.1(e) Real Estate Leases Schedule 2.1(n)
Additional Assets Schedule 2.2 Excluded Assets Schedule 3.4 Allocation of
Purchase Price Schedule 5.3 Equipment and other Purchased Assets Schedule 5.4
Title Schedule 5.5 Intellectual Property Schedule 5.6 Litigation Schedule 5.7
Required Consents Schedule 5.10 Contract Exceptions Schedule 5.12 Scope of
Rights in Purchased Assets Schedule 5.13 Compliance with Laws Schedule 5.14
Financial Statements Schedule 5.15 Certain Changes Schedule 5.16 Employee Plans
Schedule 5.17 Business Employees Schedule 5.18 Labor Relations Schedule 5.19
Sponsors, Vendors and Suppliers Schedule 5.20 Conflicts Schedule 5.21 Fighters
Under Contract Schedule 6.3 Buyer Consents Schedule 7.1 Compensation Covenant

 



 38 

 



 

Exhibit A

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of January 18, 2017 is entered
into by and among FIGHT TIME PROMOTIONS, LLC, a Florida limited liability
company (“Seller”) and ALLIANCE MMA, INC., a Delaware corporation (“Buyer”) and
is delivered pursuant to, and subject to the terms of, that certain Asset
Purchase Agreement, dated as of January 18, 2017 (the “Asset Purchase
Agreement”), by and among Seller, Buyer, and Karla Guadamuz-Davis, an individual
and resident of the State of Florida (the “Selling Member”). All capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Asset Purchase Agreement.

 

WHEREAS, pursuant to the Asset Purchase Agreement the parties hereto together
with the Selling Member have agreed that at the Closing (which Closing is taking
place as of the date hereof), Seller will transfer to Buyer and Buyer will
accept and assume, only those liabilities and obligations of Seller arising from
and after the Closing Date under the Assumed Contracts set forth on Schedule
2.1(d) to the Asset Purchase Agreement.

 

NOW, THEREFORE, subject to the terms and conditions of the Asset Purchase
Agreement and for the consideration set forth therein, Buyer and Seller each
hereby agrees as follows:

 

As of the date hereof, Seller hereby transfers and assigns to Buyer, and Buyer
hereby accepts and assumes those liabilities and obligations of Seller arising
from and after the Closing Date under the Assumed Contracts set forth on
Schedule A attached hereto. With the exception of the liabilities and
obligations to be assumed by Buyer pursuant to the preceding sentence, Buyer
shall not assume and shall in no event be liable for any other debts,
liabilities or obligations of Seller, whether fixed or contingent, known or
unknown, liquidated or unliquidated, secured or unsecured, or otherwise and
regardless of when they arose or arise. In the event of any inconsistency
between the terms hereof and the terms of the Asset Purchase Agreement, the
terms of the Asset Purchase Agreement shall control.

 

[Signature Page for Assignment and Assumption Agreement to follow]

 

   

 

 

[Signature Page for Assignment and Assumption Agreement]

 

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment and
Assumption Agreement to be duly executed and authorized as of the date hereof.

 

ASSIGNOR:

 

FIGHT TIME PROMOTIONS, LLC         By: /s/ Karla Guadamuz-Davis   Name: Karla
Guadamuz-Davis   Title: Managing Member       ASSIGNEE:       ALLIANCE MMA, INC.
      By: /s/ Paul K. Danner, III     Name: Paul K. Danner, III     Title: Chief
Executive Officer  

 

 2 

 

 

Exhibit B

 

BILL OF SALE, CONVEYANCE AND ASSIGNMENT

 

THIS BILL OF SALE, CONVEYANCE AND ASSIGNMENT (this “Instrument”) dated as of
January 18, 2017 is entered into by and among FIGHT TIME PROMOTIONS, LLC, a
Florida limited liability company (“Seller”) and ALLIANCE MMA, INC., a Delaware
corporation (“Buyer”) and is delivered pursuant to, and subject to the terms of,
that certain Asset Purchase Agreement, dated as of January 18, 2017 (the “Asset
Purchase Agreement”), by and among Seller, Buyer, and Karla Guadamuz-Davis, an
individual and resident of the State of Florida (the “Selling Member”).

 

NOW, THEREFORE, subject to the terms and conditions of the Asset Purchase
Agreement and for the consideration set forth therein, Buyer and Seller each
hereby agrees as follows:

 

1. Seller does hereby sell, convey, transfer, assign and deliver to Buyer, all
of its right, title and interest in and to the Purchased Assets.     2.
Notwithstanding anything to the contrary in this Instrument, the Asset Purchase
Agreement or in any other document delivered in connection herewith or
therewith, the Purchased Assets subject to this Instrument shall expressly
exclude the Excluded Assets.     3. From time to time, as and when reasonably
requested by Buyer, Seller shall execute and deliver all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as Buyer may reasonably deem necessary or desirable to more effectively
sell, transfer, convey and assign to Buyer all of Seller’s right, title and
interest in the Purchased Assets subject to this Instrument.     4. This
Instrument shall be governed by and construed in accordance with the internal
laws of the State of Delaware applicable to agreements made and to be performed
entirely within such State, without regard to the conflicts of laws principles
of such State.     5. To the extent that any provision of this Instrument is
inconsistent or conflicts with the Asset Purchase Agreement, the provisions of
the Asset Purchase Agreement shall control. Nothing in this Instrument, express
or implied, is intended or shall be construed to expand or defeat, impair or
limit in any way the rights, obligations, claims or remedies of the parties as
set forth in the Asset Purchase Agreement.

 

   

 

 

6. This Instrument may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
when taken together shall constitute but one and the same instrument.

 

[Signature Page to Bill of Sale, Conveyance and Assignment to Follow]

 

 2 

 

 

[Signature Page to Bill of Sale, Conveyance and Assignment]

 

IN WITNESS WHEREOF, the parties hereto have caused this Instrument to be
executed by their respective duly authorized officers as of the date first above
written.

 

SELLER:

 

FIGHT TIME PROMOTIONS, LLC         By: /s/ Karla Guadamuz-Davis   Name: Karla
Guadamuz-Davis   Title: Managing Member       BUYER:       ALLIANCE MMA, INC.  
    By: /s/ Paul K. Danner, III     Name: Paul K. Danner, III     Title: Chief
Executive Officer  

 

 3 

 

 

Exhibit C

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), entered into effective
January 18, 2017, by and between ALLIANCE MMA, INC., a Delaware corporation (the
“Company”) and Karla Guadamuz-Davis, an individual and resident of the State of
Florida (the “Executive”) and is delivered pursuant to, and subject to the terms
of, that certain Asset Purchase Agreement, dated as of January 18, 2017 (the
“Asset Purchase Agreement”), by and among FIGHT TIME PROMOTIONS, LLC, a Florida
limited liability company (“Seller”), the Company, and the Executive. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Asset Purchase Agreement.

 

In consideration of the mutual covenants and undertakings herein contained, the
parties, each intending to be legally bound, agree as follows:

 

1.         Employment. Upon the terms and subject to the conditions set forth in
this Agreement, the Company employs Executive as the Company’s General Manager,
Fight Time Promotions and Executive accepts such employment.

 

2.         Position. Executive agrees to serve as General Manager, Fight Time
Promotions and to perform such duties as are commensurate with such office,
including the oversight and management of the employees and day-to-day
operations of the Business. The Executive shall devote an amount of time to
Buyer as she currently provides to Seller and sufficient to conduct the Business
as it was conducted immediately prior to the Closing which will include
generating an amount equal to or exceeding 2017 Guaranteed Gross Profit from the
Purchased Assets. The Executive shall report to the Company’s President.

 

3.         Term. The term of this Agreement will begin on January 24, 2017 (the
“Effective Date”) and will end on the two-year anniversary of such date (the
“Term”). After such initial two-year period, the Term will renew for renewal
periods of one year each unless either party gives the other written notice of
intent not to renew at least sixty (60) days prior to such date. The parties
hereto agree that, upon the expiration of the Term, the Executive’s employment
with the Company will terminate and the Executive will not be entitled to any
further compensation, except as otherwise expressly provided in this Agreement.
The Company will be under no obligation whatsoever to renew or continue the
employment of the Executive beyond the Term.

 

4.         Salary; Bonus. (a)         Executive will receive a salary during the
Term of Forty Thousand and no/100 dollars ($40,000) per year (“Base
Compensation”), pro-rated for partial years, payable at regular intervals in
accordance with the Company’s normal payroll practices in effect from time to
time. Executive’s Base Compensation will be reviewed annually by the Company’s
Board of Directors and Executive will be eligible for consideration for
merit-based increases to Base Compensation as determined by the Board of
Directors in its sole discretion. In addition to eligibility for consideration
of merit-based increases in the discretion of the Board of Directors,
Executive’s Base Compensation will be increased effective January 1 of each year
during the Term (commencing with January 1, 2017) by three percent (3%) to
reflect anticipated increases in cost of living.

 

   

 

 

 

(b)         Bonus. The Executive will be entitled to performance based cash and
equity based bonuses as determined by the Board of Directors of Buyer from time
to time.

 

5.         Benefit Programs. (a) During the Term, Executive will be entitled to
participate in or receive benefits as follows:

 

(i)         health and dental insurance pursuant to the Company’s current or
future plans and policies (premium for only Executive to be paid by Company);

 

(ii)        participation in Company 401(k) plan with Company match of
Executive’s contribution on a dollar-for-dollar basis for the first 3% of
Executive’s Base Compensation; and

 

(iii)       participation in any other Executive benefit plan of the Company
provided to all employees of the Company on the same terms as other employees of
the Company based on tenure and position.

 

All benefits will be pursuant to programs or arrangements made available by the
Company on the date of this Agreement and from time to time in the future to the
Company’s other employees on a basis consistent with the terms, conditions and
overall administration of the foregoing plans, programs or arrangements and with
respect to which Executive is otherwise eligible to participate or receive
benefits. Executive acknowledges such benefits are subject to change as and when
changed by the Company generally.

 

(b)       During the Term, the Company will provide Executive with a Company
owned or leased computer and printer and supplies for Company purposes.

 

(c)        During the Term, the Company will provide Executive with a mobile
phone and either pay directly or reimburse Executive for the cost of a
reasonable plan for Executive’s use on behalf of the Company.

 

(d)       The items provided in connection with paragraphs (b) and (c) will be
returned by Executive to the Company upon any termination of this Agreement.

 

6.         General Policies. (a) So long as the Executive is employed by the
Company pursuant to this Agreement, Executive will receive reimbursement from
the Company, as appropriate, for all reasonable business expenses incurred by
Executive in accordance with Company policies and in the course of his
employment by the Company, upon submission to the Company of written vouchers
and statements for reimbursement.

 

 2 

 

 

(b)        During the Term, the Executive will be entitled to three weeks of
paid vacation, which will be utilized at such times when his absence will not
materially impair the Company’ s normal business functions. In addition to the
vacation described above, Executive also will be entitled to all paid holidays
customarily given by the Company to its employees.

 

(c)        All other matters relating to the employment of Executive by the
Company not specifically addressed in this Agreement will be subject to the
general policies regarding employees of the Company in effect from time to time.

 

7.         Termination of Employment. Subject to the respective continuing
obligations of the parties, including but not limited to those set forth in
Sections 8 and 9 hereof, Executive’s employment by the Company may be terminated
prior to the expiration of the Term of this Agreement by either the Executive or
the Company by delivering a written notice of termination two weeks in advance
of such termination (the end of such two week period being the “Date of
Termination”).

 

8.         Termination of Employment. (a) In the event of termination of the
Executive’s employment pursuant to (i) expiration of the Term, (ii) the death or
Disability (as defined below) of Executive, (iii) termination by Executive or
(iv) termination by the Company with Cause (as defined below), compensation
(including Base Compensation) will continue to be paid, and the Executive will
continue to participate in the employee benefit and compensation plans and other
perquisites as provided in Sections 4 and 5 hereof, until the Date of
Termination in a manner consistent with the applicable terms of the governing
plan documents.

 

(b)         In the event of termination of Executive’s employment by the Company
without Cause, (i) compensation (including Base Compensation) will continue to
be paid until the Date of Termination, (ii) the Executive will continue to
participate in the employee benefit and compensation plans and other perquisites
as provided in Sections 4 and 5 hereof, until the Date of Termination, and (iii)
after the Date of Termination, Company will pay Executive an amount per month
equal to the Base Compensation divided by twelve (12) (pro-rated for partial
months) until the end of the Term.

 

(c)         The following Terms will have the following meanings for purposes of
this Agreement:

 

(i)         “Cause” means termination of the Executive by the Company for:

 

(A) the commission of a felony or a crime involving moral turpitude or the
commission of any other act or omission involving dishonesty or fraud with
respect to the Company;

 

(B) conduct which brings the Company into public disgrace or disrepute;

 

 3 

 

 

(C) gross negligence or willful gross misconduct with respect to the Company;

 

(D) breach of a fiduciary duty to the Company;

 

(E) a breach of Section 9 of this Agreement;

 

(F) Executive’s failure to cure a breach of any term of this Agreement (other
than Section 9) within thirty (30) days after receipt of written notice from the
Company specifying the act or omission that constitutes such breach; or

 

(G) Failure upon the filing date of the Company’s Annual Report on Form 10-K
each year during the Term to generate net income before taxes, depreciation and
amortization from the Business and the Purchased Assets equal to 80% of 2017
Guaranteed Gross Profit.

 

(ii)         “Disability” means the physical or mental incapacity of Executive
for a period of more than ninety (90) consecutive days, the determination of
which by the Company will be conclusive on the parties hereto.

 

9.           Non-Compeition and Confidentiality Covenants. Executive and Company
are party to that certain Non-Comeptition and Non-Solicitation Agreement, dated
of even date herewith (the “Non-Competition Agreement”), which is incorporated
herein by reference. The Non-Competition Agreement contains, among other things,
covenants of Executive respecting non-competition, non-solicitation and
non-disclosure. Any breach of the Non-competition Agreement that is not cured as
permitted therein shall be deemed a breach of this Section 9. The
Non-Competition Agreement shall survive the termination of this Agreement
pursuant to its terms.

 

10.           Notices. For purposes of this Agreement, notices and all other
communications provided for herein will be in writing and will be deemed to have
been given when delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive: Karla Guadamuz-Davis   c/o Fight Time Promotions, LLC   500
E. Broward Blvd. Ste. 1710   Ft. Lauderdale, FL 33394   Phone: (786) 543-1177  
Email: karla@fighttimepromotions.com     If to the Company: Alliance MMA, Inc.  
590 Madison Avenue, 21st Floor   New York, New York 10022   Attention: Paul K.
Danner, III

 

 4 

 

 

  Phone:  (212) 739-7825   Fax: (212) 658-9291   Email: pdanner@alliancemma.com
      with copies to:       Mazzeo Song & Bradham LLP   444 Madison Avenue, 4th
Floor   New York, NY 10022   Attention: Robert L. Mazzeo, Esq.   Phone: (212)
599-0310   Fax:  (212) 599-8400

 

or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address will be effective only upon receipt.

 

11.         Governing Law. The validity, interpretation, and performance of this
Agreement will be governed by the laws of the State of Delaware, without
reference to the choice of law principles or rules thereof, except to the extent
that federal law will be deemed to apply.

 

12.         Modification. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Company and the Executive. No waiver by any party hereto
at any time of any breach by another party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a wavier of dissimilar provisions or conditions at the same or
any prior subsequent time. No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 

13.         Validity. The invalidity or unenforceability of any provisions of
this Agreement will not affect the validity or enforceability of any other
provisions of this Agreement which will remain in full force and effect.

 

14.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.

 

15.         Assignment. This Agreement is personal in nature and Executive may
not, without consent of the Company, assign or transfer this Agreement or any
rights or obligations hereunder.

 

 5 

 

 

16.         Document Review. The Company and the Executive hereby acknowledge
and agree that each (i) has read this Agreement in its entirety prior to
executing it, (ii) understands the provisions and effects of this Agreement,
(iii) has consulted with such attorneys, accountants and financial and other
advisors as it or he has deemed appropriate in connection with their respective
execution of this Agreement, and (iv) has executed this Agreement voluntarily
and knowingly.

 

17.         Entire Agreement This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, will constitute
the entire agreement between the parties hereto.

 

[Signature Page to Executive Employment Agreement Follows]

 

 6 

 

 

[Signature Page to Executive Employment Agreement]

 

IN WITNESS WHEREOF, the parties have caused the Agreement to be executed and
delivered as of the date first set forth above.

 

ALLIANCE MMA, INC.         By: /s/ Paul K. Danner, III   Name: Paul K. Danner,
III   Title: Chief Executive Officer         /s/ Karla Guadamuz-Davis   Karla
Guadamuz-Davis  

 

 7 

 

 

Exhibit D

 

INTELLECTUAL PROPERTY TRANSFER AGREEMENT

 

This INTELLECTUAL PROPERTY TRANSFER AGREEMENT dated as of January 18, 2017 is
entered into by and among FIGHT TIME PROMOTIONS, LLC, a Florida limited
liability company (“Assignor”) and ALLIANCE MMA, INC., a Delaware corporation
(“Assignee”) and is delivered pursuant to, and subject to the terms of, that
certain Asset Purchase Agreement, dated as of January 18, 2017 (the “Asset
Purchase Agreement”), by and among Assignor, Assignee, and Karla Guadamuz-Davis,
an individual and resident of the State of Florida (the “Selling Member”).

 

WHEREAS, Assignor has good and marketable rights and title in and to the patent
applications, issued patents, trademarks, trademark applications, copyrights and
copyright applications listed on Schedule 1 attached hereto (the “Intellectual
Property”); and

 

WHEREAS, Assignee desires to acquire Assignor’s rights and title in and to the
Intellectual Property and Assignor desires to assign to the Assignee its rights
and title in and to the Intellectual Property.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.          Assignor hereby transfers, assigns and otherwise conveys to
Assignee, all of Assignor’s rights, title, and interest in, to, and under the
following:

 

A.     the patents included in the Intellectual Property, including, without
limitation, any continuations, divisions, continuations-in-part, reissues,
reexaminations, extensions or foreign equivalents thereof, and including,
without limitation, the subject matter of all claims that may be obtained
therefrom, and all other corresponding rights that are or may be secured under
the laws of the United States or any other jurisdiction, now or hereafter in
effect;

 

B.     the copyrights and applications for registration of copyrights included
in the Intellectual Property, and all corresponding rights, including, without
limitation, moral rights, that are or may be secured under the laws of the
United States or any other jurisdiction, now or hereafter in effect; and

 

C.     all proceeds of the assets transferred pursuant to subsections 1(A) and
1(B) above, including, without limitation, the right to sue for, and collect on,
(i) any claim by Assignor against third parties for past, present, or future
infringement of the such transferred assets, and (ii) any income, royalties, or
payments due or payable and related exclusively to such transferred assets as of
the date of this assignment or thereafter.

 

   

 

 

2.         Assignor authorizes the pertinent officials of the United States
Patent and Trademark Office and the United States Copyright Office and the
pertinent official of similar offices or governmental agencies in any applicable
jurisdictions outside the United States to record the transfer of the patents,
copyrights and related registrations and applications for registration set forth
on Schedule A to Assignee as assignee of Assignor’s entire rights, title and
interest therein. Assignor agrees to further execute any documents reasonably
necessary to effect the assignment specified herein or to confirm Assignee’s
ownership of the Intellectual Property.

 

3.         The terms of the Asset Purchase Agreement are incorporated herein by
reference. Except as set forth herein, the rights and obligations of the
Assignor and Assignee set forth in the Asset Purchase Agreement remain
unmodified. Capitalized terms used herein or in the Schedule A hereto but not
otherwise defined herein or in the Schedule 1 hereto shall have the respective
meanings given to them in the Asset Purchase Agreement.

 

4.         This Intellectual Property Transfer Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware
without regard to the conflicts of laws provisions thereof.

 

5.         This Intellectual Property Transfer Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.

 

[Signature Page for Intellectual Property Transfer Agreement to follow]

 

 2 

 

 

[Signature Page for Intellectual Property Transfer Agreement]

 

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Intellectual
Property Transfer Agreement to be duly executed and authorized as of the date
hereof.

 

ASSIGNOR:       FIGHT TIME PROMOTIONS, LLC       By: /s/ Karla Guadamuz-Davis  
Name: Karla Guadamuz-Davis   Title: Managing Member         ASSIGNEE:      
ALLIANCE MMA, INC.         By: /s/ Paul K. Danner, III     Name: Paul K. Danner,
III     Title: Chief Executive Officer  

 

 3 

 

 

SCHEDULE A

 

PATENTS

 

None

 

COPYRIGHTS

 

Copyrights in all Fighter Promotional Materials, videos and other audiovisual
and multi-media materials together with all other copyrights in and to all the
copyrightable materials included in the Purchased Assets.

 

 4 

 

 

Exhibit E

 

MAKE GOOD ESCROW AGREEMENT

 

This Make Good Escrow Agreement (the “Agreement”), dated as of January 18, 2017
(the “Effective Date”) is entered into by and among ALLIANCE MMA, INC., a
Delaware corporation (“Company”), Karla Guadamuz-Davis, an individual and
resident of the State of Florida (the “Selling Member”), and Mazzeo Song P.C., a
New York professional corporation (“Escrow Agent”) and is delivered pursuant to,
and subject to the terms of, that certain Asset Purchase Agreement, dated as of
January 18, 2017 (the “Asset Purchase Agreement”), by and among Company, FIGHT
TIME PROMOTIONS, LLC, a Florida limited liability company (“Seller”), and the
Selling Member. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Asset Purchase Agreement.

 

WHEREAS, as an inducement for the Company to enter into the Asset Purchase
Agreement, the Selling Member has agreed to place the “Escrow Shares” (as
defined in Section 2 hereto) into escrow for the benefit of the Company in the
event the Selling Member fails to satisfy certain financial thresholds relative
to the Business and the Purchased Assets and to satisfy any claims for
indemnification pursuant to Article 10 of the Asset Purchase Agreement.

 

WHEREAS, pursuant to the requirements of the Asset Purchase Agreement, the
Company and the Selling Member have agreed to establish an escrow on the terms
and conditions set forth in this Agreement;

 

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

 

1.           Appointment of Escrow Agent. The Selling Member and the Company
hereby appoint Mazzeo Song P.C. as Escrow Agent to act in accordance with the
terms and conditions set forth in this Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act in accordance with such terms and
conditions.

 

2.           Establishment of Escrow. Upon the Closing Date, the Selling Member
shall deliver, or cause to be delivered, to the Escrow Agent certificates
evidencing 28,000 shares (the “Escrow Shares”) of the Company’s common stock,
par value $0.001 per share (“Common Stock”) in proportion to their respective
ownership interests in Seller as set forth on Exhibit A attached hereto, along
with bank signature stamped stock powers executed in blank or such other signed
instrument of transfer acceptable to the Company’s transfer agent to enable the
transfer agent to cancel such Escrow Shares upon instruction from the Company in
accordance with Section 4.

 

   

 

 

3.           Representations of Selling Member. The Selling Member hereby
represent and warrant, jointly and severally as follows:

 

(a)         The Escrow Shares of the Selling Member are validly issued, fully
paid and nonassessable shares of the Company, and free and clear of all pledges,
liens and encumbrances.

 

(b)         Performance of this Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of any of the Selling Member pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon any of the
Selling Member, other than such breaches, defaults or liens which would not have
a material adverse effect taken as a whole.

 

4.           Cancellation of Escrow Shares for Failure to Attain 2017 Guaranteed
Gross Profit.

 

2017 Guaranteed Gross Profit. The Selling Member agrees that in the event that
the earnings before interest, taxes, depreciation, and amortization attributable
to the Business and the Purchased Assets and included in earnings before income
taxes in Buyer’s Annual Report on Form 10-K for the fiscal year ending December
31, 2017, as filed with the Commission, is less than $60,000 (the “2017
Guaranteed Gross Profit”), the Escrow Agent will, upon receipt of the Target
Gross Profit Notice from the Company, transfer the Escrow Shares together with
the stock powers and other transfer instruments to the Company’s transfer agent
with instructions that the Escrow Shares will be cancelled and returned to
treasury. In the event that earnings before interest, taxes, depreciation, and
amortization attributable to the Business and the Purchased Assets and included
in earnings before income taxes in Buyer’s Annual Report on Form 10-K for the
fiscal year ending December 31, 2017, as filed with the Commission, is equal to
or greater than the 2017 Guaranteed Gross Profit, no cancellation of the Escrow
Shares shall be required by the Selling Member under this Section 4 and subject
to any claim for indemnification made under Article 10 of the Asset Purchase
Agreement as provided in Section 5, such Escrow Shares shall be returned to the
Selling Member (and if the Escrow Agent has no address to which to deliver them,
then to the Company) in accordance with this Agreement. The Escrow Agent need
only rely on the Target Gross Profit Notice from the Company in this regard and
notwithstanding anything to the contrary contained herein will disregard any
contrary instructions.

 

 2 

 

 

5.           Cancellation of Escrow Shares to Satisfy Indemnification Claims.

 

(a)         Indemnification. An Claim for Losses to be paid from the Escrow
Shares pursuant to Article 10 of the Asset Purchase Agreement may be made only
if the Company delivers to the Selling Member (with a copy to the Escrow Agent)
by the deadline for submitting such a Claim under the Asset Purchase Agreement
(the “Indemnity Termination Date”) a Claim Notice that sets forth in reasonable
detail the specific facts and circumstances giving rise to such claim and a good
faith estimate of the dollar amount of the Losses for which the Indemnified
Party claims it is entitled to indemnification pursuant to the terms of the
Asset Purchase Agreement (the “Claimed Amount”). Within thirty (30) days after
delivery of a Claim Notice, the Selling Member shall deliver to the Company a
written response in which the Selling Member shall: (A) agree that the Company
is entitled to receive all of the Claimed Amount (in which case such response
shall be accompanied by delivery to the Escrow Agent of the Selling Member’s
acceptance of terms of the Claim Notice), (B) agree in a “Counter Notice” that
the Company is entitled to receive part, but not all, of the Claimed Amount (the
“Agreed Amount”), or (C) contest that the Company is entitled to receive any of
the Claimed Amount including the reasons therefor. If the Indemnifying Party in
the Counter Notice or otherwise contest the payment of all or part of the
Claimed Amount, the Company and the Selling Member shall use good faith efforts
to resolve such dispute. If such dispute is not resolved within sixty (60) days
following the delivery by the Selling Member of such response, the Company and
the Selling Member shall have the right to submit such dispute to a court of
competent jurisdiction in accordance with the provisions of Section 12.17 of the
Assets Purchase Agreement.

 

(b)         If no Counter Notice is received by the Escrow Agent, or if the
Company accepts the Selling Member’s Agreed Amount in the Counter Notice, in
either case within such thirty (30) day period, then the Claimed Amount or the
Agreed Amount claimed in the applicable Claim Notice or Counter Notice shall be
deemed established for purposes of this Escrow Agreement, and, at the end of
such thirty (30) day period, the Escrow Agent shall promptly deliver to the
Company’s transfer agent (with instructions that the shares so transferred are
to be cancelled and returned to treasury) a number of shares of Common Stock
from the Escrow Shares with a Market Value (as defined below) as of the date of
the Claim Notice or Counter Notice equal to the Claimed Amount or the Agreed
Amount as the case may. The “Market Value” of a share of Common Stock as of any
day shall be equal to average of the Company Stock Prices over the twenty
consecutive NASDAQ trading days (or, if the Company Common Stock is not traded
on the NASDAQ Capital Market, such number of trading days on any other exchange
or market on which the Company Common Stock is then trading) ending on and
including the second full trading day preceding such day.

 

(c)         If a Counter Notice is given by the Selling Member within thirty
(30) days after delivery of a Claim Notice and the Company and the Selling
Member are unable to agree upon the Agreed Amount the parties shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
sixty (60) days following the delivery by the Selling Member of the Counter
Notice the Company and the Selling Member shall have the right to submit such
dispute to a court of competent jurisdiction in accordance with the provisions
of Section 12.17 of the Assets Purchase Agreement. In such case the Escrow Agent
shall deliver to the Company’s transfer agent (with instructions that the shares
so transferred are to be cancelled and returned to treasury) the appropriate
number of shares of Common Stock with a Market Value as of the date of the Claim
Notice or Counter Notice equal to the Claimed Amount or the Agreed Amount as the
case may from the Escrow Shares in respect of such Claim only in accordance with
(A) joint written instructions of the Company and the Selling Member, or (B) a
final judgment with no further right to appeal, upon an award rendered by a
court of competent jurisdiction.

 

 3 

 

 

(d)         If the Selling Member and the Company reach a settlement with
respect to any Claim made by the Company or if the number of shares of Common
Stock to be cancelled in respect of a Claim is determined through a judgment not
subject to appeal as provided in Section 5(c), the Selling Member and the
Company shall jointly deliver written notice of such settlement or judgment to
the Escrow Agent, including (if applicable) instructions to the Escrow Agent to
deliver to the Company’s transfer agent the appropriate number of shares of
Common Stock with the relevant Market Value equal to the amount of such
settlement or judgment (with instructions that the shares so transferred are to
be cancelled and returned to treasury), and the Escrow Agent shall act promptly
in accordance with such instructions.

 

(e)         To the extent the Escrow Agent is otherwise required hereunder to
transfer a fractional share of Common Stock to the Company transfer agent, the
Escrow Agent shall round such fractional share to the nearest whole share, with
one half of such share being rounded downward.

 

(g)         The Company shall cause its stock transfer agent to cooperate with
the Escrow Agent, at the Company’s expense, in connection with this Agreement.

 

6.           Duration. This Agreement shall terminate on the earlier of the
24-month anniversary of the Effective Date or cancellation of all the Escrow
Shares. Upon termination of this Agreement any remaining Escrow Shares will be
returned to the Selling Member within ten (10) Business Days to the address set
forth on Exhibit A. The Company agrees to provide the Escrow Agent written
notice of the filing with the Commission of any financial statements or reports
referenced herein.

 

7.           Escrow Shares. Until such time as (if at all) the Escrow Shares are
required to be cancelled pursuant to the Asset Purchase Agreement and in
accordance with this Agreement, any dividends payable in respect of the Escrow
Shares and all voting rights applicable to the Escrow Shares shall be retained
by the Selling Member. Should the Escrow Agent receive dividends or voting
materials, such items shall be passed immediately on to the Selling Member and
shall not be invested or held for any time longer than is needed to effectively
re-route such items to the Selling Member.

 

8.           Interpleader. Should any controversy arise among the parties hereto
with respect to this Agreement or with respect to the right to cancel or receive
the Escrow Shares, the Escrow Agent shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. Escrow Agent is also each hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing the Escrow Agent. If Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 7 shall be filed in any court
of competent jurisdiction in the State of New York, and the Escrow Shares in
dispute shall be deposited with the court and in such event Escrow Agent shall
be relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Agreement with respect to the Escrow Shares and any other
obligations hereunder.

 

 4 

 

 

9.           Exculpation and Indemnification of Escrow Agent.

 

(a)         Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. Escrow Agent acts
under this Agreement as a depositary only and is not responsible or liable in
any manner whatsoever for the sufficiency, correctness, genuineness or validity
of the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such Person’s obligations hereunder or
under any such document. Except for this Agreement and instructions to Escrow
Agent pursuant to the terms of this Agreement, Escrow Agent will not be
obligated to recognize any agreement between or among any or all of the Persons
referred to herein, notwithstanding its knowledge thereof. In the event of any
actual or alleged mistake or fraud of the Company, its auditors, the Selling
Member or any other Person (other than Escrow Agent) in connection with any
information provided to the Escrow Agent hereunder, Escrow Agent shall have no
obligation or liability to any party hereunder.

 

(b)         Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, absent gross negligence
or willful misconduct. Escrow Agent may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper Person or Persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.

 

 5 

 

 

(c)         The Company and the Selling Member each hereby, jointly and
severally, indemnify and hold harmless Escrow Agent and its principals,
partners, agents, employees and affiliates from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by Escrow Agent in connection with any claim or demand, which, in any
way, directly or indirectly, arises out of or relates to this Agreement or the
services of Escrow Agent hereunder; except, that if Escrow Agent is guilty of
willful misconduct, gross negligence or fraud under this Agreement, then Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, gross negligence or fraud. Promptly after the receipt by
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent will
notify the other parties hereto in writing. For the purposes hereof, the terms
“expense” and “loss” will include all amounts paid or payable to satisfy any
such claim or demand, or in settlement of any such claim, demand, action, suit
or proceeding settled with the express written consent of the parties hereto,
and all costs and expenses, including, but not limited to, reasonable attorneys’
fees and disbursements, paid or incurred in investigating or defending against
any such claim, demand, action, suit or proceeding. The provisions of this
Section 8 shall survive the termination of this Agreement.

 

10.         Compensation of Escrow Agent. Escrow Agent shall be entitled to
$10,000 as compensation for its services as Escrow Agent hereunder, which
compensation shall be paid by the Company. The fee agreed upon for the services
rendered hereunder is intended as full compensation for Escrow Agent’s services
as contemplated by this Agreement; provided, however, that in the event that
Escrow Agent renders any material service not contemplated in this Agreement, or
there is any assignment of interest in the subject matter of this Agreement, or
any material modification hereof, or if any material controversy arises
hereunder, or Escrow Agent is made a party to any litigation pertaining to this
Agreement, or the subject matter hereof, then Escrow Agent shall be reasonably
compensated by the Company for such extraordinary services and reimbursed for
all costs and expenses, including reasonable attorney’s fees, occasioned by any
delay, controversy, litigation or event, and the same shall be recoverable from
the Company. Prior to incurring any costs and/or expenses in connection with the
foregoing sentence, Escrow Agent shall be required to provide written notice to
the Company of such costs and/or expenses and the relevancy thereof and Escrow
Agent shall not be permitted to incur any such costs and/or expenses prior to
receiving written approval from the Company, which approval shall not be
unreasonably withheld.

 

11.         Resignation of Escrow Agent. At any time, upon ten (10) Business
Days’ written notice to the Company, Escrow Agent may resign and be discharged
from its duties as Escrow Agent hereunder. As soon as practicable after its
resignation, Escrow Agent will promptly turn over to a successor escrow agent
appointed by the Company the Escrow Shares held hereunder upon presentation of a
document appointing the new escrow agent and evidencing its acceptance thereof.
If, by the end of the 10-day period following the giving of notice of
resignation by Escrow Agent, the Company shall have failed to appoint a
successor escrow agent, Escrow Agent may interplead the Escrow Shares into the
registry of any court having jurisdiction.

 

12.         Records. Escrow Agent shall maintain accurate records of all
transactions hereunder. Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

 

 6 

 

 

 

13.         Notice. All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses set forth in the Asset
Purchase Agreement or provided to the Escrow Agent in writing under separate
cover.

 

14.         Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.         Assignment and Modification. This Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. No other
Person will acquire or have any rights under, or by virtue of, this Agreement.
No portion of the Escrow Shares shall be subject to interference or control by
any creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the cancellation or disbursement thereof to such
party hereto in accordance with the provisions of this Agreement. This Agreement
may be amended or modified only in writing signed by all of the parties hereto.

 

16.         Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of laws thereof.

 

17.         Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

 

18.         Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.

 

[Signature Page to Make Good Escrow Agreement Follows]

 

 7 

 

 

[Signature Page to Make Good Escrow Agreement]

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth opposite their respective names.

 

ESCROW AGENT:       Mazzeo Song P.C.         By: /s/ Robert L. Mazzeo     Name:
Robert L. Mazzeo, Esq.     Title: Partner         SELLING MEMBER:       /s/
Karla Guadamuz-Davis   Karla Guadamuz-Davis         COMPANY:       ALLIANCE MMA,
INC.       By: /s/ Paul K. Danner, III     Name: Paul K. Danner, III     Title:
Chief Executive Officer  

 

 8 

 

 

Exhibit A

 

The table below represents the number of Escrow Shares deposited with the Escrow
Agent by the Selling Member and subject to cancellation in accordance with the
operation of Sections 4 and Section 5 of the attached Agreement.

 

Selling Member Name and Address Number of Shares Deposited into Escrow     Karla
Guadamuz-Davis 28,000

 

 9 

 

 

EXHIBIT F

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”), dated as
of January 18, 2017 (the “Effective Date”) is entered into by and between
ALLIANCE MMA, INC., a Delaware corporation (“Company”) and Karla Guadamuz-Davis,
an individual and resident of the State of Florida (the “Selling Member”).

 

WHEREAS, the Company, FIGHT TIME PROMOTIONS, LLC, a Florida limited liability
company (“Seller”), and the Selling Member are parties to that certain Asset
Purchase Agreement, dated as of January 18, 2017 (the “Asset Purchase
Agreement”) pursuant to which the Company acquired substantially all the assets
of Seller’s business (as more particularly defined in the Asset Purchase
Agreement, the “Business”);

 

WHEREAS, the execution and delivery of this Agreement by Selling Member was a
condition to the purchase by the Company of the Business and consummation of the
other transactions contemplated by the Asset Purchase Agreement;

 

WHEREAS, also in connection with purchase by the Company of the Business and
consummation of the other transactions contemplated by the Asset Purchase
Agreement, the Selling Member has been offered employment by the Company, and
the Selling Member will have access to and be instrumental in developing and
implementing critical aspects of the Company’s strategic business plan; and

 

WHEREAS, the Selling Member is an owner of capital stock or options to acquire
the capital stock of the Company and will otherwise personally benefit from the
transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of (i) the Company entering into the Asset
Purchase Agreement, (ii) the employment or continued employment of the Selling
Member by the Company, and (iii) the continued receipt and access to
confidential, proprietary, and trade secret information associated with the
Selling Member’s position with the Company, the Selling Member and the Company
agree as follows:

 

1.           Confidentiality. Selling Member understands and agrees that in the
course of providing services to the Company, Selling Member may acquire
confidential and/or proprietary information concerning the Company’s operations,
its future plans and its methods of doing business. Selling Member understands
and agrees it would be extremely damaging to the Company if Selling Member
disclosed such information to a competitor or made such information available to
any other person. Selling Member understands and agrees that such information is
divulged to Selling Member in strict confidence and Selling Member understands
and agrees that Selling Member shall not use such information other than in
connection with the Business and will keep such information secret and
confidential unless disclosure is required by court order or otherwise by
compulsion of law. In view of the nature of Selling Member’s employment with the
Company and the information that Selling Member has received during the course
of Selling Member’s employment, Selling Member also agrees that the Company
would be irreparably harmed by any violation, or threatened violation of the
agreements in this paragraph and that, therefor, the Company shall be entitled
to an injunction prohibiting Selling Member from any violation or threatened
violation of such agreements.

 

   

 

 

2.           Non-Competition and Non-Solicitation. The Selling Member
acknowledges and agrees that the nature of the Company’s confidential,
proprietary, and trade secret information to which the Selling Member has, and
will continue to have, access to derives value from the fact that it is not
generally known and used by others in the highly competitive industry in which
the Company competes. The Selling Member further acknowledges and agrees that,
even in complete good faith, it would be impossible for the Selling Member to
work in a similar capacity for a competitor of the Company without drawing upon
and utilizing information gained during employment with the Company.
Accordingly, at all times during the Selling Member’s employment with the
Company and for a period of three (3) years after termination, for any reason,
of such employment, the Selling Member will not, directly or indirectly:

 

(a)         Engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than one percent (1%) of the outstanding capital stock
of a company) that directly or indirectly competes with the Company’s business
or the business of any of its subsidiaries anywhere in the United States,
including but not limited to any business or enterprise that develops,
manufactures, markets, or sells any product or service that competes with any
product or service developed, manufactured, marketed or sold, or planned to be
developed, manufactured, marketed or sold, by the Company or any of its
subsidiaries while the Selling Member was employed by the Seller or the Company;
or

 

(b)         Either alone or in association with others (i) solicit, or
facilitate any organization with which the Selling Member is associated in
soliciting, any employee of the Company or any of its subsidiaries to leave the
employ of the Company or any of its subsidiaries; (ii) solicit for employment,
hire or engage as an independent contractor, or facilitate any organization with
which the Selling Member is associated in soliciting for employment, hire or
engagement as a independent contractor, any person who was employed by the
Company or any of its subsidiaries at any time during the term of the Selling
Member’s employment with the Seller or the Company or any of their respective
subsidiaries (provided, that this clause (ii) shall not apply to any individual
whose employment with the Seller, the Company or any of its subsidiaries has
been terminated for a period of one year or longer); or (iii) solicit business
from or perform services for any customer, supplier, licensee or business
relation of the Seller or the Company or any of their respective subsidiaries,
induce or attempt to induce, any such entity to cease doing business with the
Company or any of its subsidiaries; or in any way interfere with the
relationship between any such entity and the Company or any of its subsidiaries.

 

 2 

 

 

 

(c)         Notwithstanding the foregoing, nothing contained in this Agreement
shall preclude the Selling Member from training mixed martial arts fighters.

 

3.           Return of Property. Selling Member understands and agrees that all
business information, files, research, records, memoranda, books, lists and
other documents and tangible materials, including computer disks, and other
hardware and software that he receives during his employment, whether
confidential or not, are the property of the Company, and that, upon the
termination of his services, for whatever reason, he will promptly deliver to
the Company all such materials, including copies thereof, in his possession or
under his control. Any analytical templates, books, presentations, reference
materials, computer disks and other similar materials already rightfully owned
by the Selling Member prior to the Effective Date shall remain the property of
the Selling Member and any copies thereof obtained by or provided to the Company
shall be returned or destroyed in a manner similar acceptable to the Selling
Member.

 

4.           Not Employment Contract. The Selling Member acknowledges that this
Non-Competition and Non-Solicitation Agreement does not constitute a contract of
employment and, except as set forth in a written employment agreement between
the parties, does not guarantee hat the Company or any of its subsidiaries will
continue his employment for any period of time or otherwise change the at-will
nature of his employment.

 

5.           Interpretation. If any restriction set forth in Section 2 is found
by any court of competent jurisdiction to be invalid, illegal, or unenforceable,
it shall be modified to the minimum extent necessary to render the modified
restriction valid, legal and enforceable. The parties intend that the
non-competition and non-solicitation provisions contained in this Agreement
shall be deemed to be a series of separate covenants, one for each and every
county of each and every state of the United States of America where this
provision is intended to be effective.

 

6.           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

7.           Waiver of Rights. No delay or omission by the Company in exercising
any right under this Agreement will operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion is effective
only in that instance and will not be construed as a bar to or waiver of any
right on any other occasion.

 

8.           Equitable Remedies. The restrictions contained in this Agreement
are necessary for the protection of the business and goodwill of the Company and
its subsidiaries and are considered by the Selling Member to be reasonable for
such purpose. The Selling Member agrees that any breach of this Agreement is
likely to cause the Company substantial and irrevocable damage and therefor, in
the event of any such breach, the Selling Member agrees that the Company, in
addition to such other remedies that may be available, shall be entitled to
specific performance and other injunctive relief.

 

 3 

 

 

9.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Any action, suit, or other
legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the State of Delaware (or, if appropriate, a federal court located within
Delaware), and the Company and the Selling Member each consents to the
jurisdiction of such a court.

 

10.           Term. This Agreement shall be effective on the Effective Date.
This Agreement shall expire on December 9, 2019, provided the obligations of the
Selling Member under Sections 2 shall survive for a period of three (3) years
after expiration or termination. Notwithstanding the foregoing the obligations
of the Selling Member under Sections 1 and 3 shall survive indefinitely.

 

THE SELLING MEMBER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, HAS
SOUGHT INDEPENDENT COUNSEL TO ADVISE HIM AS TO THE NATURE AND EXTENT OF HIS
OBLIGATIONS HEREUNDER AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN
THIS AGREEMENT.

 

[Signature Page to Non-Competition And Non-Solicitation Agreement Follows]

 

 4 

 

 

[Signature Page to Non-Competition And Non-Solicitation Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

COMPANY:       ALLIANCE MMA, INC.         By: /s/ Paul K. Danner, III     Name:
Paul K. Danner, III     Title: Chief Executive Officer         SELLING MEMBER:  
      /s/ Karla Guadamuz-Davis   Karla Guadamuz-Davis  

 

 5 

 

 

Exhibit G

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (“Agreement”) dated as of January 18, 2017 is
entered into by and among FIGHT TIME PROMOTIONS, LLC, a Florida limited
liability company (“Licensor”) and ALLIANCE MMA, INC., a Delaware corporation
(“Licensee”) and is delivered pursuant to, and subject to the terms of, that
certain Asset Purchase Agreement, dated as of January 18, 2017 (the “Asset
Purchase Agreement”), by and among Licensor, Licensee, and Karla Guadamuz-Davis,
an individual and resident of the State of Florida (the “Selling Member”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Asset Purchase Agreement.

 

WHEREAS, Licensor asserts that it is the sole and exclusive owner of the name
“Fight Time Promotions” and all logos, trademarks and service marks attendant
thereto (the “Licensed Marks”).

 

WHEREAS, in connection with the Asset Purchase Agreement, Licensor agreed to
grant Licensee an exclusive license for use and exploitation of the Licensed
Marks in connection with the Business as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

ARTICLE 1

TERM AND TERMINATION

 

1.1         Term. The term of this Agreement and the rights granted and
obligations assumed hereto, shall commence on the Closing Date and shall endure
and remain in full force in perpetuity.

 

1.2         Termination. Notwithstanding anything contained in Section 1.1 to
the contrary, this Agreement may be terminated at any time as follows:

 

(a)with the mutual consent of Licensor and Licensee;

 

(b)         by Licensor, if it is not then in material breach of its obligations
under the Asset Purchase Agreement and if (A) any of Licensee’s representations
and warranties contained in the Asset Purchase Agreement shall be inaccurate
such that the condition set forth in Section 8.1(b) of the Asset Purchase
Agreement would not be satisfied, or (B) any of Licensee’s covenants contained
in this Agreement shall have been breached such that the condition set forth in
Section 8.1(a) of the Asset Purchase Agreement would not be satisfied; provided,
however, that Licensor shall not terminate this Agreement under this Section on
account of any breach or inaccuracy that is curable by Licensee unless Licensee
fails to cure such inaccuracy or breach within ten (10) Business Days after
receiving written notice from Licensor of such inaccuracy or breach.

 

   

 

 

ARTICLE 2

LICENSE GRANT AND RIGHTS

 

2.1         License.

 

(a)         Licensor hereby grants to Licensee and Licensee hereby accepts from
Licensor, subject to the terms and conditions hereinafter set forth, a
non-transferrable, exclusive, perpetual, royalty free, fully paid up, worldwide
license to use and commercially exploit the Licensed Marks in connection with
the Purchased Assets and the Business.

 

(b)         The license granted in Section 2.1(a) above shall extent to the use
of any of the Licensed Marks in connection with the distribution or other
commercialization of any photograph, video, television broadcast, online
distribution, electronic gamming, or other form of audio visual media format or
transmission now known or in the future conceived, bearing the Licensed Marks.

 

2.2         Bankruptcy; Abandonment. As sole and exclusive owner of the Licensed
Marks, Licensor agrees that in the event of bankruptcy, or appointment of a
receiver or trustee for conserving or distributing its assets for the benefit of
creditors the Licensed Marks shall, without notice, become the sole and
exclusive property of Licensee, as of ninety-one (91) days prior to such event,
and any and all rights of every kind and nature of Licensor in and to the
Licensed Marks shall terminate.

 

ARTICLE 3

ENFORCEMENT OF RIGHTS

 

3.1         Joint Enforcement. Upon discovery of any infringement of the
Licensed Marks at the option of either Licensor or Licensee, appropriate legal
action in connection therewith shall be undertaken either jointly or separately
by Licensor and Licensee. In the event that such action is taken jointly, each
party shall contribute equally to the expenses of any such action. If any
damages for infringement are awarded by a final decree or judgment to Licensor
and Licensee, then after deducting all expenses arising from the litigation and
reimbursing each contributing party for its contributions, the remainder shall
be divided equally among the contributing parties.

 

3.2         Independent Enforcement. If one party shall not wish to join or
continue in any such action, but the other party shall wish to institute or
continue such action, said one party shall render all reasonable assistance to
the other party in connection therewith at said other party’s expense and said
other party shall be entitled to retain all recoveries with respect to such
action.

 

 2 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF LICENSOR

 

Licensor hereby represents and warrants to Licensee as follows:

 

4.1         Ownership. Licensor is the sole and exclusive owner of the Licensed
Marks.

 

4.2         Authority. Licensor is authorized to grant the rights conferred
hereby.

 

4.3         No Violation. The execution and delivery of this Agreement, the
granting of the rights contained herein and the use of the Licensed Marks in
accordance with the terms of this Agreement, will not violate any laws or
regulations or violate or invalidate any agreement or documents to which
Licensor is a party and by which Licensor is bound or to which the Licensed
Marks is subject.

 

4.4         No Other Grants. To knowledge of Licensor, no person or entity is
entitled to any claim for compensation from Licensee for the use of the Licensed
Marks in accordance with the terms and conditions of this Agreement, and no
Person or entity has been granted any right in or to the Licensed Marks or any
part hereof, anywhere in the world.

 

4.5         Infringement. The Licensed Marks are not the subject of any pending
adverse claim or, to the knowledge of Licensor, the subject of any threatened
litigation or claim of infringement or misappropriation. To Licensor’s
knowledge, the Licensed Marks do not infringe on any Intellectual Property
Rights of any third party.

 

ARTICLE 5

MISCELLANEOUS

 

5.1         Incorporation by Reference. Sections 12.1, 12.3, 12.5,12.7 through
12.13, 12.15, 12.17 and 12.18 of the Asset Purchase Agreement are hereby
incorporate by reference provided that all references to Seller shall be deemed
to refer to Licensor and all references to Buyer shall be deemed to refer to
Licensee.

 

[Signature Page to Trademark License Agreement Follows]

 

 3 

 

 

[Signature Page to Trademark License Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

LICENSOR:       FIGHT TIME PROMOTIONS, LLC         By: /s/ Karla Guadamuz-Davis
  Name: Karla Guadamuz-Davis   Title: Managing Member         LICENSEE:      
ALLIANCE MMA, INC.         By: /s/ Paul K. Danner, III     Name: Paul K. Danner,
III     Title: Chief Executive Officer  

 

  

 

 

Exhibit H

OFFICER’S CERTIFICATE

OF

ALLIANCE MMA, INC.

 

Reference is made to that certain ASSET PURCHASE AGREEMENT (the “Agreement”),
dated as of January 18, 2017 (the “Effective Date”) by and among FIGHT TIME
PROMOTIONS, LLC, a Florida limited liability company (“Seller”), ALLIANCE MMA,
INC., a Delaware corporation (“Buyer”), and Karla Guadamuz-Davis, an individual
and resident of the State of Florida (the “Selling Member”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning given to
them in the Agreement.

 

The undersigned hereby certifies, on behalf of the Buyer on the Closing Date,
that:

 

(a)         he is the Chief Executive Officer of Buyer, and

 

(b)         each of the conditions specified in clauses (a) through (f) of
Section 8.1 of the Agreement are satisfied in all respects.

 

(c)         the representations and warranties of Buyer contained in Article 6
of Agreement that are qualified as to materiality are true and correct, and all
other representations and warranties of Seller contained in Article 5 of the
Agreement are true and correct except for breaches of, or inaccuracies in, such
representations and warranties that, in the aggregate, would not have a material
adverse effect on the expected benefits to Seller or the Selling Member of the
transactions contemplated by the Agreement taken as a whole.

 

Dated as of January 24, 2017.

 

ALLIANCE MMA, INC.         By: /s/ Paul K. Danner, III     Name: Paul K. Danner,
III     Title: Chief Executive Officer  

 

   

 

 

Exhibit I

 

OFFICER’S CERTIFICATE

OF

FIGHT TIME PROMOTIONS, LLC

 

Reference is made to that certain ASSET PURCHASE AGREEMENT (the “Agreement”),
dated as of January 18, 2017 (the “Effective Date”) by and among FIGHT TIME
PROMOTIONS, LLC, a Florida limited liability company (“Seller”), ALLIANCE MMA,
INC., a Delaware corporation (“Buyer”), and Karla Guadamuz-Davis, an individual
and resident of the State of Florida (the “Selling Member”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning given to
them in the Agreement.

 

The undersigned hereby certifies, on behalf of the Seller on the Closing Date,
that:

 

(a)         he is the Managing Member of Seller, and

 

(b)         each of the conditions specified in clauses (a) through (j) of
Section 8.2 of the Agreement are satisfied in all respects.

 

(c)         the representations and warranties of Seller and the Selling Member
contained in Article 5 of Agreement that are qualified as to materiality are
true and correct, and all other representations and warranties of Seller and the
Selling Member contained in Article 5 of the Agreement are true and correct
except for breaches of, or inaccuracies in, such representations and warranties
that, in the aggregate, would not have a material adverse effect on the expected
benefits to Buyer of the transactions contemplated by the Agreement taken as a
whole.

 

Dated as of January 24, 2017.

 

FIGHT TIME PROMOTIONS, LLC       By: /s/ Karla Guadamuz-Davis   Name: Karla
Guadamuz-Davis   Title: Managing Member        

 

   

 